EXHIBIT 10.2

PREPARED BY AND UPON

RECORDATION RETURN TO:

Seyfarth Shaw LLP

One Peachtree Pointe, Suite 700

1545 Peachtree Street, N.E.

Atlanta, Georgia 30309-2401

Attention: Jay Wardlaw, Esq.

 

 

 

CNL INCOME EAGL SOUTHWEST GOLF, LLC, as grantor/trustor

(Borrower)

to

FIRST AMERICAN TITLE INSURANCE COMPANY, as trustee

(Trustee)

for the benefit of

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA, as beneficiary

(Lender)

 

 

DEED OF TRUST AND SECURITY AGREEMENT

(Ancala – First)

 

 

 

 

Dated:

  As of January 25, 2008    

Location:

  11700 East Via Linda       Scottsdale, Arizona 85259    

County:

  Maricopa County, Arizona  

 

 

 



--------------------------------------------------------------------------------

Table of Contents

 

            Page

ARTICLE I - OBLIGATIONS

   3      Section 1.01    Obligations    3      Section 1.02    Documents    3

ARTICLE II - REPRESENTATIONS AND WARRANTIES

   4      Section 2.01    Title, Legal Status and Authority    4      Section
2.02    Validity of Documents    4      Section 2.03    Litigation    4     
Section 2.04    Status of Property    4      Section 2.05    Tax Status of
Borrower    5      Section 2.06    Bankruptcy and Equivalent Value    5     
Section 2.07    Disclosure    5      Section 2.08    Illegal Activity    5     
Section 2.09    OFAC Lists    5      Section 2.10    Property as Single Asset   
6

ARTICLE III - COVENANTS AND AGREEMENTS

   6      Section 3.01    Payment of Obligations    6      Section
3.02    Continuation of Existence    6      Section 3.03    Taxes and Other
Charges    7      Section 3.04    Defense of Title, Litigation and Rights under
Documents    7      Section 3.05    Compliance With Laws and Operation and
Maintenance of Property    8      Section 3.06    Insurance    9      Section
3.07    Damage and Destruction of Property    11      Section
3.08    Condemnation    12      Section 3.09    Liens and Liabilities    13     
Section 3.10    Tax and Insurance Deposits    14      Section 3.11    ERISA   
14      Section 3.12    Environmental Representations, Warranties, and Covenants
   15      Section 3.13    Electronic Payments    17      Section
3.14    Inspection    17      Section 3.15    Records, Reports, and Audits    17
     Section 3.16    Borrower’s Certificates    18      Section 3.17    Full
Performance Required; Survival of Warranties    18      Section
3.18    Additional Security    18      Section 3.19    Further Acts    19     
Section 3.20    Compliance With Anti-Terrorism Regulations    19      Section
3.21    Compliance with Property as Single Asset    20

ARTICLE IV - ADDITIONAL ADVANCES; EXPENSES; SUBROGATION

   20      Section 4.01    Expenses and Advances    20      Section
4.02    Subrogation    20

ARTICLE V - SALE, TRANSFER, OR ENCUMBRANCE OF THE PROPERTY

   21

ARTICLE VI - DEFAULTS AND REMEDIES

   21      Section 6.01    Events of Default    21

 

i



--------------------------------------------------------------------------------

     Section 6.02    Remedies    22      Section 6.03    Expenses    24     
Section 6.04    Rights Pertaining to Sales    24      Section
6.05    Application of Proceeds    24      Section 6.06    Additional Provisions
as to Remedies    24      Section 6.07    Waiver of Rights and Defenses    25

ARTICLE VII - SECURITY AGREEMENT

   25      Section 7.01    Security Agreement    25

ARTICLE VIII - LIMITATION ON PERSONAL LIABILITY AND INDEMNITIES

   25      Section 8.01    Limited Recourse Liability    25      Section
8.02    General Indemnity    25      Section 8.03    Transaction Taxes Indemnity
   26      Section 8.04    ERISA Indemnity    26      Section
8.05    Environmental Indemnity    26      Section 8.06    Duty to Defend, Costs
and Expenses    26      Section 8.07    Recourse Obligation and Survival    26

ARTICLE IX - ADDITIONAL PROVISIONS

   27      Section 9.01    Usury Savings Clause    27      Section
9.02    Notices    27      Section 9.03    Sole Discretion of Lender    28     
Section 9.04    Applicable Law and Submission to Jurisdiction    28      Section
9.05    Construction of Provisions    28      Section 9.06    Transfer of Loan
   28      Section 9.07    Miscellaneous    29      Section 9.08    Entire
Agreement    30      Section 9.09    Concerning the Trustee    30      Section
9.10    WAIVER OF TRIAL BY JURY    30

ARTICLE X - LOCAL LAW PROVISIONS

   30      Section 10.01    Reconveyance by Lender    30      Section
10.02    Waiver by Borrower    30

ARTICLE XI - SPECIAL PROVISIONS

   32      Section 11.01    Other Definitions    32      Section 11.02    Cross
Default and Notice Provisions    33      Section 11.03    Application of Funds
   33 EXHIBITS    Exhibit A- Legal Description of Land    Exhibit B- Description
of Personal Property    Exhibit C- Permitted Encumbrances    Exhibit D- List of
Master Tenants   

 

ii



--------------------------------------------------------------------------------

DEFINITIONS

The terms set forth below are defined in the following sections of this
Instrument:

 

Action   Section 9.04 Additional Borrower Documents   Section 11.01(k)
Additional Borrower Subordinate Mortgages   Section 11.01(l) Additional Borrower
Subordinate Assignments   Section 11.01(m) Additional Funds   Section 3.07(c)
Affecting the Property   Section 3.12(a) All   Section 9.05(m) Anti-Terrorism
Regulations   Section 3.20(b) Any   Section 9.05(m) Assessments   Section
3.03(a) Assignment   Recitals, Section 5(B) Award   Section 3.08(b) Bankruptcy
Code   Recitals, Section 5(A)(ix) Borrower   Preamble Borrowers   Recitals,
Section 1 Code   Section 2.05 Costs   Section 4.01 Damage   Section 3.07(a)
Demand   Section 9.12(n) Deposits   Section 3.10 Documents   Section 1.02
Environmental Indemnity   Section 8.05 Environmental Law   Section 3.12(a)
Environmental Liens   Section 3.12(b) Environmental Report   Section 3.12(a)
ERISA   Section 3.11 Event of Default   Section 6.01 Executive Order 13224  
Section 2.09 First Notice   Section 3.15(b) Flood Acts   Section 2.04(a) Foreign
Person   Section 2.05 Full Insurable Value   Section 3.06(a) Grace Period  
Section 6.01(b) Hazardous Materials   Section 3.12(a) Impositions   Section 3.10
Improvements   Recitals, Section 5(A)(ii) Include, Including   Section 9.05(f)
Indemnified Parties   Section 8.02 Indemnify   Section 8.02 Individual
Beneficiaries   Section 2.09 Individual Shareholders   Section 2.09 Instrument  
Preamble Insurance Premiums   Section 3.10 Investors   Section 9.06 Land  
Recitals, Section 5(A)(i) Laws   Section 3.05(c) Lease   Section 9.05(k)



--------------------------------------------------------------------------------

Leases   Recitals, Section 5(A)(ix) Lender   Preamble Lessee   Section 9.05(k)
Lessor   Section 9.05(k) Liens   Section 3.09 Loan   Recitals, Section 4 Loan
Agreement   Recitals, Section 1 Losses   Section 8.02 Master Lease   Recitals,
Section 5(A)(ix) Master Tenant   Section 3.08(d) Microbial Matter   Section
3.12(a) Net Proceeds   Section 3.07(d) Note   Recitals, Section 4 Notice  
Section 9.02 O & M Plan   Section 3.12(b) Obligations   Section 1.01 OFAC  
Section 2.09 OFAC Lists   Section 2.09 OFAC Violation   Section 3.20(c) On
Demand   Section 9.05(n) Organization State   Section 2.01 Other Documents  
Section 11.01(a) Other Indebtedness   Section 11.01(b) Other Mortgages   Section
11.01(c) Other Notes   Section 11.01(d) Other Obligations   Section 11.02(e)
Other Properties   Recitals, Section 2 Other Subordinate Assignments   Section
11.01(g) Other Subordinate Mortgages   Section 11.01(h) Owned   Section 9.05(l)
Permitted Encumbrances   Recitals, Section 5(B) Person   Section 9.05(i)
Personal Property   Section 6.02(j) Prepayment Premium   Section 1.01(a)
Property   Recitals, Section 5(A) Property State   Section 2.01 Provisions  
Section 9.05(j) Rating Agency   Section 9.06 Release   Section 3.12(a) Rent Loss
Proceeds   Section 3.07(c) Rents   Recitals, Section 5(A)(x) Restoration  
Section 3.07(a) Second Notice   Section 3.15(b) Securities   Section 9.06
Security Agreement   Section 7.01 SNDA   Section 3.07(c) Subordinate Assignment
  Section 11.01(i) Subordinate Mortgage   Section 11.01(j) Taking   Section
3.08(a) Tenant   Recitals, Section 5(A)(vi) Tenants   Section 9.05(k)



--------------------------------------------------------------------------------

Transaction Taxes   Section 3.03(c) Trustee   Preamble, Section 9.05(o) U.C.C.  
Section 2.02 Upon Demand   Section 9.05(n) Violation   Section 3.11



--------------------------------------------------------------------------------

DEED OF TRUST AND SECURITY AGREEMENT

(Ancala – First)

THIS DEED OF TRUST AND SECURITY AGREEMENT (Ancala – First) (this “Instrument”)
is made as of the 25th day of January, 2008, by CNL INCOME EAGL SOUTHWEST GOLF,
LLC, a Delaware limited liability company, having its principal office and place
of business at c/o CNL Income Company, LLC, 450 South Orange Avenue, Orlando,
Florida 32801, as grantor/trustor (“Borrower”), to FIRST AMERICAN TITLE
INSURANCE COMPANY, a California corporation, having an address at 1 First
American Way, Santa Ana, California 92707, as trustee (“Trustee”), for the
benefit of THE PRUDENTIAL INSURANCE COMPANY OF AMERICA, a New Jersey
corporation, having an office at 2200 Ross Avenue, Suite 4900E, Dallas, Texas
75201, as beneficiary (“Lender”).

RECITALS:

1. Borrower and one or more affiliates of Borrower (collectively, “Borrowers”)
have entered into that certain Collateral Loan Agreement with Lender dated of
even date herewith (as the same may be amended from time to time, the “Loan
Agreement”).

2. Lender has agreed to make on the date hereof certain Loans (as defined in the
Loan Agreement) to each of Borrowers in the aggregate original principal amount
of $140,000,000.00, evidenced by the Notes (as defined in the Loan Agreement),
and secured by, among other things, (i) the Property (as hereinafter defined),
and (ii) certain other properties, as identified from time to time on Exhibit B
to the Loan Agreement, owned by one or more of Borrowers (collectively, the
“Other Properties”).

3. Borrower desires to secure the payment and performance of all of the
Obligations (as herein defined) in the time and manner set forth in the
Documents (defined below); provided, however, that notwithstanding anything to
the contrary contained herein, this Instrument shall not secure any obligation
of Borrower relating to the Other Indebtedness, the Other Notes, the Other
Documents or the Other Obligations (each as defined herein), except as expressly
set forth in Article XI below.

4. Borrower, by the terms of its Promissory Note (Arizona) executed on the same
date as this Instrument (“Note”) and in connection with the loan (“Loan”) from
Lender to Borrower, is indebted to Lender in the principal sum of SIXTY-FOUR
MILLION SEVEN HUNDRED THOUSAND AND NO/100 U.S. DOLLARS ($64,700,000.00).

5. Lender has required, as a condition to making the Loan to Borrower that
Borrower execute and deliver this Instrument, and Borrower, in order to obtain
the Loan, is willing to execute and deliver this Instrument.

IN CONSIDERATION of the principal sum of the Note, and other good and valuable
consideration, the receipt and sufficiency of which are acknowledged, Borrower
irrevocably:

A. Grants, bargains, sells, assigns, transfers, pledges, mortgages, warrants,
and conveys to Trustee, for the benefit of Lender, and grants Trustee and Lender
a security interest in, the following property, rights, interests and estates
owned by Borrower (collectively, the “Property”):

(i) The real property in Maricopa County, Arizona and described in Exhibit A
(“Land”);

(ii) All buildings, structures and improvements (including fixtures) now or
later located in or on the Land (“Improvements”);



--------------------------------------------------------------------------------

(iii) All easements, estates, and interests including hereditaments, servitudes,
appurtenances, tenements, mineral and oil/gas rights, water rights, air rights,
development power or rights, options, reversion and remainder rights, and any
other rights owned by Borrower and relating to or usable in connection with or
access to the Property;

(iv) All right, title, and interest owned by Borrower in and to all land lying
within the rights-of-way, roads, or streets, open or proposed, adjoining the
Land to the center line thereof, and all sidewalks, alleys, and strips and gores
of land adjacent to or used in connection with the Property;

(v) All right, title, and interest of Borrower in, to, and under all plans,
specifications, surveys, studies, reports, permits, licenses, agreements,
contracts, instruments, books of account, insurance policies, and any other
documents relating to the use, construction, occupancy, leasing, activity, or
operation of the Property;

(vi) All of the fixtures and personal property described in Exhibit B owned by
Borrower and replacements thereof; but excluding all personal property owned by
any tenant (a “Tenant”) of the Property;

(vii) All of Borrower’s right, title and interest in the proceeds (including
conversion to cash or liquidation claims) of (A) insurance relating to the
Property and (B) all awards made for the taking by eminent domain (or by any
proceeding or purchase in lieu thereof ) of the Property, including awards
resulting from a change of any streets (whether as to grade, access, or
otherwise) and for severance damages;

(viii) All tax refunds, including interest thereon, tax rebates, tax credits,
and tax abatements, and the right to receive the same, which may be payable or
available with respect to the Property;

(ix) All leasehold estates, ground leases, leases, subleases, licenses, or other
agreements affecting the use, enjoyment or occupancy of the Property now or
later existing (including any use or occupancy arrangements created pursuant to
Title 7 or 11 of the United States Code, as amended from time to time, or any
similar federal or state laws now or later enacted for the relief of debtors
[the “Bankruptcy Code”]) and all extensions and amendments thereto
(collectively, the “Leases”) and all of Borrower’s right, title and interest
under the Leases, including all guaranties thereof (for all purposes under the
Documents, the term “Leases” shall be deemed to include, without limitation,
(A) that certain Lease Agreement dated as of November 30, 2007, by and between
Borrower and the Master Tenant [defined below], (B) the Pooling Agreement [as
defined in the Loan Agreement], and (C) that certain Agreement Regarding Initial
Capital Investment and Improvements dated as of November 30, 2007, by and
between CNL Income Partners, LP and the Master Tenant [collectively, the “Master
Lease”]);

(x) All rents, issues, profits, royalties, receivables, use and occupancy
charges (including all oil, gas or other mineral royalties and bonuses), income
and other benefits now or later derived from any portion or use of the Property
(including any payments received with respect to any Tenant or the Property
pursuant to the Bankruptcy Code) and all cash, security deposits, advance
rentals, or similar payments relating thereto (collectively, the “Rents”) and
all proceeds from the cancellation, termination, surrender, sale or other
disposition of the Leases, and the right to receive and apply the Rents to the
payment of the Obligations; and

(xi) All of Borrower’s rights and privileges heretofore or hereafter otherwise
arising in connection with or pertaining to the Property, including, without
limiting the generality of the foregoing, all water and/or sewer capacity, all
water, sewer and/or other utility deposits or prepaid fees,



--------------------------------------------------------------------------------

and/or all water and/or sewer and/or other utility tap rights or other utility
rights, any right or privilege of Borrower under any loan commitment, lease,
contract, declaration of covenants, restrictions and easements or like
instrument, developer’s agreement, or other agreement with any third party
pertaining to the ownership, development, construction, operation, maintenance,
marketing, sale or use of the Property.

B. Absolutely and unconditionally assigns, sets over, and transfers to Lender
all of Borrower’s right, title, interest and estates in and to the Leases and
the Rents, subject to the terms and license granted to Borrower under that
certain Assignment of Leases and Rents (Ancala – First) made by Borrower to
Lender dated the same date as this Instrument (the “Assignment”), which document
shall govern and control the provisions of this assignment.

TO HAVE AND TO HOLD the Property unto Lender and Trustee, and their successors
and assigns forever, subject to the matters listed in Exhibit C (“Permitted
Encumbrances”) and the provisions, terms and conditions of this Instrument.

IN TRUST, WITH POWER OF SALE, to secure payment and performance of the
Obligations in the time and manner set forth in the Documents (defined below).

PROVIDED, HOWEVER, if Borrower shall pay and perform the Obligations as provided
for in the Documents (defined below) and shall comply with all the provisions,
terms and conditions in the Documents, these presents and the estates hereby
granted (except for the obligations of Borrower set forth in Sections 3.11 and
3.12 and Article VIII hereof) shall cease, terminate and be void.

IN FURTHERANCE of the foregoing, Borrower warrants, represents, covenants and
agrees as follows:

ARTICLE I - OBLIGATIONS

Section 1.01 Obligations. This Instrument is executed, acknowledged, and
delivered by Borrower to secure and enforce the following obligations
(collectively, the “Obligations”):

(a) Payment of all obligations, indebtedness and liabilities under the Documents
including (i) the Prepayment Premium (as defined in the Note) (“Prepayment
Premium”), (ii) interest at both the rate specified in the Note and at the
Default Rate (as defined in the Note), if applicable and to the extent permitted
by Laws (defined below), and (iii) renewals, extensions, and amendments of the
Documents;

(b) Performance of every obligation, covenant, and agreement under the Documents
including renewals, extensions, and amendments of the Documents; and

(c) Payment of all sums advanced (including costs and expenses) by Lender
pursuant to the Documents including renewals, extensions, and amendments of the
Documents.

Section 1.02 Documents. The “Documents” shall mean this Instrument, the Note,
the Assignment, the Loan Agreement, and any other written agreement executed in
connection with the Loan (but excluding the Loan application, the Loan
commitment, and the Other Documents [as defined in Section 11.01(a) below]) and
by the party against whom enforcement is sought, including those given to
evidence or further secure the payment and performance of any of the
Obligations, and any written renewals, extensions, and amendments of the
foregoing, executed by the party against whom enforcement is sought. All of the
provisions of the Documents are incorporated into this Instrument as if fully
set forth in this Instrument.



--------------------------------------------------------------------------------

ARTICLE II - REPRESENTATIONS AND WARRANTIES

Borrower hereby represents and warrants to Lender as follows:

Section 2.01 Title, Legal Status and Authority. Borrower (i) is seised of the
Land and Improvements in fee simple and has good and marketable title to the
Property, free and clear of all liens, charges, encumbrances, and security
interests, except the Permitted Encumbrances; (ii) will forever warrant and
defend its title to the Property and the validity, enforceability, and priority
of the lien and security interest created by this Instrument against the claims
of all persons; (iii) is a limited liability company duly organized, validly
existing, and in good standing and qualified to transact business under the laws
of its state of organization or incorporation (“Organization State”) and the
state where the Property is located (“Property State”); and (iv) has all
necessary approvals, governmental and otherwise, and full power and authority to
own its properties (including the Property) and carry on its business.

Section 2.02 Validity of Documents. The execution, delivery and performance of
the Documents and the borrowing evidenced by the Note (i) are within the power
of Borrower; (ii) have been authorized by all requisite action; (iii) have
received all necessary approvals and consents; (iv) will not violate, conflict
with, breach, or constitute (with notice or lapse of time, or both) a default
under (1) any law, order or judgment of any court, governmental authority, or
the governing instrument of Borrower or (2) any indenture, agreement, or other
instrument to which Borrower is a party or by which it or any of its property is
bound or affected; (v) will not result in the creation or imposition of any
lien, charge, or encumbrance upon any of its properties or assets except for
those in this Instrument; and (vi) will not require any authorization or license
from, or any filing with, any governmental or other body (except for the
recordation of this Instrument, the Assignment and Uniform Commercial Code
(“U.C.C.”) filings). The Documents constitute legal, valid, and binding
obligations of Borrower.

Section 2.03 Litigation. There is no action, suit, or proceeding, judicial,
administrative, or otherwise (including any condemnation or similar proceeding),
pending or, to the best knowledge of Borrower, threatened or contemplated
against, or affecting, Borrower or the Property which would have a material
adverse effect on either the Property or Borrower’s ability to perform its
obligations.

Section 2.04 Status of Property.

(a) The Land and Improvements are not located in an area identified by the
Secretary of Housing and Urban Development, or any successor, as an area having
special flood hazards pursuant to the National Flood Insurance Act of 1968, the
Flood Disaster Protection Act of 1973, or the National Flood Insurance Reform
Act of 1994, as each have been or may be amended, or any successor law
(collectively, the “Flood Acts”) or, if located within any such area, Borrower
has and will maintain the insurance prescribed in Section 3.06 below.

(b) Borrower and the Master Tenant together have (or have properly applied for
and will have within eighteen (18) months after the date hereof) all necessary
(i) certificates, licenses, and other approvals, governmental and otherwise, for
the operation of the Property and the conduct of its business and (ii) zoning,
building code, land use, environmental and other similar permits or approvals,
all of which are currently in full force and effect and not subject to
revocation, suspension, forfeiture, or modification. To the best of Borrower’s
knowledge (after reasonable inquiry, representations and disclosures obtained
from, as the context requires, American Golf Corporation, a California
corporation, NGP Realty Sub, L.P., a Delaware limited partnership, Shandin Hills
Golf Club, a California corporation, and/or Golf Enterprises, Inc., a Kansas
corporation, as seller of the Property to Borrower and based upon the
representations, warranties and covenants of the Master Tenant under the Master
Lease), the Property and its use and occupancy are in compliance in all material
respects with all Laws and Borrower has received no notice of any violation or
potential violation of the Laws which has not been remedied or satisfied.



--------------------------------------------------------------------------------

(c) The Property is served by all utilities (including water and sewer) required
for its use.

(d) All public roads and streets necessary to serve the Property for its use
have been completed, are serviceable, are legally open, and have been dedicated
to and accepted by the appropriate governmental entities.

(e) The Property is free from damage caused by fire or other casualty.

(f) All costs and expenses for labor, materials, supplies, and equipment used in
the construction of the Improvements have been paid in full except for the
Permitted Encumbrances.

(g) Borrower owns and has paid in full for all furnishings, fixtures, and
equipment (other than Tenants’ property and personal property leased by the
Master Tenant) used in connection with the operation of the Property, free of
all security interests, liens, or encumbrances except the Permitted Encumbrances
and those created by this Instrument.

(h) The Property is assessed for real estate tax purposes as one or more wholly
independent tax lot(s), separate from any adjoining land or improvements, and no
other land or improvements are assessed and taxed together with the Property.

Section 2.05 Tax Status of Borrower. Borrower is not a “foreign person” within
the meaning of Sections 1445 and 7701 of the Internal Revenue Code of 1986, as
amended, and the regulations thereunder (the “Code”). Borrower further
represents and warrants to Lender that Borrower is not a “disregarded entity” as
defined in Section 1.1445-2(b)(2)(iii) of the Income Tax Regulations issued
under the Code.

Section 2.06 Bankruptcy and Equivalent Value. No bankruptcy, reorganization,
insolvency, liquidation, or other proceeding for the relief of debtors has been
instituted by or against Borrower, any general partner of Borrower (if Borrower
is a partnership), or any manager or managing member of Borrower (if Borrower is
a limited liability company). Borrower has received reasonably equivalent value
for granting this Instrument.

Section 2.07 Disclosure. Borrower has disclosed to Lender all material facts and
has not failed to disclose any material fact that could cause any representation
or warranty made herein to be materially misleading. There has been no adverse
change in any condition, fact, circumstance, or event that would make any such
information materially inaccurate, incomplete or otherwise misleading.

Section 2.08 Illegal Activity. No portion of the Property has been or will be
purchased, improved, fixtured, equipped or furnished with proceeds of any
illegal activity and, to the best of Borrower’s knowledge, there are no illegal
activities at or on the Property.

Section 2.09 OFAC Lists. That (i) neither Borrower, nor any persons or entities
holding any legal or beneficial interest whatsoever in Borrower (whether
directly or indirectly), are named on any list of persons, entities, and
governments issued by the Office of Foreign Assets Control of the United States
Department of the Treasury (“OFAC”) pursuant to Executive Order 13224 – Blocking
Property and Prohibiting Transactions with Persons Who Commit, Threaten to
Commit, or Support Terrorism (“Executive Order 13224”), as in effect on the date
hereof, or any similar list issued by OFAC or any other department or agency of
the United States of America (collectively, the “OFAC Lists”); provided,



--------------------------------------------------------------------------------

however, that (A) with respect to individual beneficiaries of any governmental
plans or employee benefit plans holding interests in Borrower (collectively, the
“Individual Beneficiaries”), the foregoing representations and warranties are
limited to Borrower’s actual knowledge, and (B) with respect to individual
shareholders of any publicly-traded company holding an interest in Borrower
(collectively, the “Individual Shareholders”), the foregoing representations and
warranties are limited to Borrower’s actual knowledge; (ii) neither Borrower,
nor any persons or entities holding any legal or beneficial interest whatsoever
in Borrower (whether directly or indirectly), are included in, owned by,
controlled by, acting for or on behalf of, providing assistance, support,
sponsorship, or services of any kind to, or otherwise associated with any of the
persons or entities referred to or described in the OFAC Lists; provided,
however, that (A) with respect to any Individual Beneficiaries holding interests
in Borrower, the foregoing representations and warranties are limited to
Borrower’s actual knowledge, and (B) with respect to any Individual Shareholders
holding interests in Borrower, the foregoing representations and warranties are
limited to Borrower’s actual knowledge; (iii) neither any guarantor, nor any
persons or entities holding any legal or beneficial interest whatsoever in any
guarantor (whether directly or indirectly), are named on any OFAC Lists;
provided, however, that (A) with respect to any Individual Beneficiaries holding
interests in any guarantor, the foregoing representations and warranties are
limited to Borrower’s actual knowledge, and (B) with respect to any Individual
Shareholders holding interests in any guarantor, the foregoing representations
and warranties are limited to Borrower’s actual knowledge; (iv) neither any
guarantor, nor any persons or entities holding any legal or beneficial interest
whatsoever in any guarantor (whether directly or indirectly), are included in,
owned by, controlled by, acting for or on behalf of, providing assistance,
support, sponsorship, or services of any kind to, or otherwise associated with
any of the persons or entities referred to or described in the OFAC Lists;
provided, however, that (A) with respect to any Individual Beneficiaries holding
interests in any guarantor, the foregoing representations and warranties are
limited to Borrower’s actual knowledge, and (B) with respect to any Individual
Shareholders holding interests in any guarantor, the foregoing representations
and warranties are limited to Borrower’s actual knowledge; and (v) neither
Borrower nor any guarantor has knowingly conducted business with or engaged in
any transaction with any person or entity named on any of the OFAC Lists or any
person or entity included in, owned by, controlled by, acting for or on behalf
of, providing assistance, support, sponsorship, or services of any kind to, or
otherwise associated with any of the persons or entities referred to or
described in the OFAC Lists.

Section 2.10 Property as Single Asset. That (i) Borrower’s only assets are the
Property and the other Individual Properties (as defined in the Loan Agreement)
owned by Borrower (hereinafter, the “Additional Borrower Properties”) and
(ii) the Property and the Additional Borrower Properties generate substantially
all of the gross income of Borrower and there is no substantial business being
conducted by Borrower other than the business of owning and leasing the Property
and the Additional Borrower Properties and the activities incidental thereto.

ARTICLE III - COVENANTS AND AGREEMENTS

Borrower covenants and agrees with Lender as follows:

Section 3.01 Payment of Obligations. Borrower shall timely pay and cause to be
performed the Obligations.

Section 3.02 Continuation of Existence. Borrower shall not (a) dissolve,
terminate, or otherwise dispose of, directly, indirectly or by operation of law,
all or substantially all of its assets; (b) reorganize or change its legal
structure without Lender’s prior written consent, except as otherwise expressly
permitted under Section 2 of the Loan Agreement; (c) change its name, address,
or the name under which Borrower conducts its business without promptly
notifying Lender; or (d) do anything to cause the representations in
Section 2.02 to become untrue.



--------------------------------------------------------------------------------

Section 3.03 Taxes and Other Charges.

(a) Payment of Assessments. Borrower shall pay when due (or cause to be paid
when due) all taxes, liens, assessments, utility charges (public or private and
including sewer fees), ground rents, maintenance charges, dues, fines,
impositions, and public and other charges of any character (including penalties
and interest) assessed against, or which could become a lien against, the
Property (“Assessments”) and in all events prior to the date any fine, penalty,
interest or charge for nonpayment may be imposed. Unless Borrower is making
deposits per Section 3.10, Borrower shall provide Lender with (or cause Lender
to be provided with) receipts evidencing such payments (except for income taxes,
franchise taxes, ground rents, maintenance charges, and utility charges) from
time to time within five (5) business days after request from Lender.

(b) Right to Contest. So long as no Event of Default (defined below) has
occurred, Borrower (or Master Tenant) may, prior to delinquency and at its sole
expense, contest any Assessment, but this shall not change or extend Borrower’s
obligation to pay the Assessment as required above unless (i) Borrower gives
Lender prior written notice of its intent to contest an Assessment;
(ii) Borrower demonstrates to Lender’s reasonable satisfaction that (A) the
Property will not be sold to satisfy the Assessment prior to the final
determination of the legal proceedings, (B) Borrower has taken such actions as
are required or permitted to accomplish a stay of any such sale, and
(C) Borrower has either (1) furnished a bond or surety (satisfactory to Lender
in form and amount) sufficient to prevent a sale of the Property or (2) at
Lender’s option, deposited one hundred fifty percent (150%) of the full amount
necessary to pay any unpaid portion of the Assessments with Lender; and
(iii) such proceeding shall be permitted under any other instrument to which
Borrower or the Property is subject (whether superior or inferior to this
Instrument); provided, however, that the foregoing shall not restrict the
contesting of any income taxes, franchise taxes, ground rents, maintenance
charges, and utility charges.

(c) Documentary Stamps and Other Charges. Borrower shall pay all taxes,
assessments, charges, expenses, costs and fees (including registration and
recording fees and revenue, transfer, stamp, intangible, and any similar taxes)
(collectively, the “Transaction Taxes”) required in connection with the making
and/or recording of the Documents. If Borrower fails to pay the Transaction
Taxes after demand, Lender may (but is not obligated to) pay these and Borrower
shall reimburse Lender on demand for any amount so paid with interest at the
applicable interest rate specified in the Note, which shall be the Default Rate
unless prohibited by Laws.

(d) Changes in Laws Regarding Taxation. If any law (i) deducts from the value of
real property for the purpose of taxation any lien or encumbrance thereon,
(ii) taxes deeds of trust or debts secured by deeds of trust for federal, state
or local purposes or changes the manner of the collection of any such existing
taxes, and/or (iii) imposes a tax, either directly or indirectly, on any of the
Documents or the Obligations, Borrower shall, if permitted by law, pay such tax
within the statutory period or within twenty (20) days after demand by Lender,
whichever is less; provided, however, that if, in the opinion of Lender,
Borrower is not permitted by law to pay such taxes, Lender shall have the option
to declare the Obligations immediately due and payable (without any Prepayment
Premium) upon sixty (60) days’ notice to Borrower.

Section 3.04 Defense of Title, Litigation and Rights under Documents. Borrower
shall forever warrant, defend and preserve Borrower’s title to the Property, the
validity, enforceability and priority of this Instrument and the lien or
security interest created thereby, and any rights of Lender and/or Trustee under
the Documents against the claims of all persons, and shall promptly notify
Lender and Trustee of any such claims. Lender and/or Trustee (whether or not
named as a party to such proceedings) is authorized and empowered (but shall not
be obligated) to take such additional steps as it may reasonably deem necessary
or proper for the defense of any such proceeding or the protection of the lien,
security interest,



--------------------------------------------------------------------------------

validity, enforceability, or priority of this Instrument, title to the Property,
or any rights of Lender and/or Trustee under the Documents, including the
employment of counsel, the prosecution and/or defense of litigation, the
compromise, release, or discharge of such adverse claims, the purchase of any
tax title, the removal of any such liens and security interests, and any other
actions Lender and/or Trustee reasonably deems necessary to protect its or their
interests. Borrower authorizes Lender and/or Trustee to take any actions
required to be taken by Borrower, or permitted to be taken by Lender and/or
Trustee, in the Documents in the name and on behalf of Borrower. Borrower shall
reimburse Lender and Trustee on demand for all actual expenses (including
reasonable attorneys’ fees) incurred by it/them in connection with the foregoing
and Lender’s or Trustee’s exercise of its or their rights under the Documents.
All such actual expenses of Lender and/or Trustee, until reimbursed by Borrower,
shall be part of the Obligations, bear interest from the date of demand at the
Default Rate and shall be secured by this Instrument.

Section 3.05 Compliance With Laws and Operation and Maintenance of Property.

(a) Repair and Maintenance. Borrower will operate and maintain the Property (or
cause the Master Tenant to operate and maintain the Property) in good order,
repair, and operating condition. Borrower will promptly make all necessary
repairs, replacements, additions, and improvements necessary to ensure that the
Property shall not in any way be diminished or impaired. Borrower will not cause
or allow any of the Property to be misused, wasted, or to deteriorate and
Borrower will not abandon the Property. No new building, structure, or other
material improvement shall be constructed on the Land nor shall any material
part of the Improvements be removed, demolished, or structurally or materially
altered, without Lender’s prior written consent, which consent shall not be
unreasonably withheld or delayed. For purposes of this Section 3.05(a), a
non-structural alteration or improvement which (i) is not in violation of any
Lease or any applicable Law, (ii) does not change the design or character of the
golf course located on the Property in any material respect, including the tees,
fairways, bunkers, greens, water hazards, or other landscaping features forming
a part thereof, and (iii) results in a total cost of removal, demolition and
construction of not in excess of $200,000.00, shall not be deemed to be
“material”.

(b) Replacement of Property. Borrower will keep the Property (or cause the
Master Tenant to keep the Property) fully equipped and will replace (or cause
the Master Tenant to replace) all worn out or obsolete personal property in a
commercially reasonable manner with comparable fixtures or personal property.
Borrower will not, without Lender’s prior written consent, remove any personal
property covered by this Instrument unless the same is replaced by Borrower in a
commercially reasonable manner with a comparable article (i) owned by Borrower
free and clear of any lien or security interest (other than the Permitted
Encumbrances and those created by this Instrument) or (ii) leased by Borrower
(A) with Lender’s prior written consent or (B) if the replaced personal property
was leased at the time of execution of this Instrument.

(c) Compliance with Laws. Borrower shall comply with, and shall require the
Master Tenant to comply with, and shall cause the Property to be maintained,
used, and operated in compliance with all (i) present and future laws,
Environmental Laws (defined below), ordinances, regulations, rules, orders and
requirements (including zoning and building codes) of any governmental or
quasi-governmental authority or agency applicable to Borrower or the Property
(collectively, the “Laws”); (ii) orders, rules, and regulations of any
regulatory, licensing, accrediting, insurance underwriting or rating
organization, or other body exercising similar functions; (iii) duties or
obligations of any kind imposed under any Permitted Encumbrance or by law,
covenant, condition, agreement, or easement, public or private; and
(iv) policies of insurance at any time in force with respect to the Property. If
proceedings are initiated or Borrower receives notice that Borrower or the
Property is not in compliance with any of the foregoing, Borrower will promptly
send Lender notice and a copy of the proceeding or violation notice. Without
limiting Lender’s rights and remedies under Article VI or otherwise, if Borrower
or the Property is not in compliance with all Laws, Lender may impose additional
requirements upon Borrower including monetary reserves or financial equivalents.



--------------------------------------------------------------------------------

(d) Zoning and Title Matters. Borrower shall not (and shall forbid the Master
Tenant from doing the same), without Lender’s prior written consent:
(i) initiate or support any zoning reclassification of the Property or variance
under existing zoning ordinances; (ii) modify or supplement any of the Permitted
Encumbrances in any material respect; (iii) impose any restrictive covenants or
encumbrances upon the Property which, in the aggregate, have a material adverse
affect on the value or use or marketability of the Property; (iv) execute or
file any subdivision plat affecting the Property; (v) consent to the annexation
of the Property to any municipality; (vi) permit the Property to be used by the
public or any person in a way that might make a claim of adverse possession or
any implied dedication or easement possible; (vii) cause or consent to the
Property to become a non-conforming use under zoning ordinances or cause or
permit any present or future non-conforming use of the Property to be
discontinued; or (viii) fail to comply with the terms of the Permitted
Encumbrances.

Section 3.06 Insurance.

(a) Property and Time Element Insurance. Borrower shall keep the Property (or
cause the Property to be kept) insured for the benefit of Borrower and Lender
(with Lender reflected as having a mortgagee interest in real property and a
Lender’s Loss Payable interest in Business Personal Property and Business
Income) by (i) an “all risk” property insurance policy with a “per location”
blanket limit for full replacement cost (defined below) without any coinsurance
provisions or penalties, or the broadest form of coverage available, in an
amount sufficient to prevent Lender from ever becoming a coinsurer under the
policy or Laws, and with a deductible not to exceed Twenty-Five Thousand Dollars
($25,000.00), except that a per occurrence deductible of Fifty Thousand Dollars
($50,000) will be permitted for the peril of flood with respect to real property
and business personal property and a 72-hour waiting period for business income
interruption; (ii) a policy or endorsement insuring against acts of terrorism;
(iii) a policy or endorsement insuring against vandalism of tees and greens with
a sublimit of $2 million “per location”; (iv) a policy or endorsement providing
business income insurance (including business interruption insurance, and extra
expense insurance and/or rent insurance) on an actual loss sustained basis in an
amount equal to at least one (1) year’s total income from the Property including
all Rents plus all other pro forma annual income such as percentage rent and
tenant reimbursements of fixed and operating expenses, which business
interruption insurance shall also provide coverage as aforesaid for any
additional hazards as may be required pursuant to the terms of this Instrument;
(v) a policy or endorsement insuring against damage by flood if the Property is
located in a Special Flood Hazard Area identified by the Federal Emergency
Management Agency or any successor or related government agency as a 100 year
flood plain currently classified as Flood Insurance Rate Map Zones “A”, “AO”,
“AH”, “A1-A30”, “AE”, “A99”, “V”, “V1-V30”, and “VE” in an amount equal to the
original amount of the Note; (vi) a policy or endorsement covering against
damage or loss from (A) sprinkler system leakage and (B) boilers, boiler tanks,
HVAC systems, heating and air-conditioning equipment, pressure vessels,
auxiliary piping, and similar apparatus, in the amount reasonably required by
Lender; and (vii) during the period of any construction, repair, restoration, or
replacement of the Property, a standard builder’s risk policy with extended
coverage in an amount at least equal to the full replacement cost of such
Property, and worker’s compensation, in statutory amounts. “Full replacement
cost” shall mean the one hundred percent (100%) replacement cost of the
Property, without allowance for depreciation and exclusive of the cost of
excavations, foundations, footings, and value of land, and shall be subject to
verification by Lender. Full replacement cost will be determined, at Borrower’s
expense, periodically upon policy expiration or renewal by the insurance company
or an appraiser, engineer, architect, or contractor approved by said company and
Lender.



--------------------------------------------------------------------------------

(b) Liability and Other Insurance. Borrower shall maintain (or cause to be
maintained) commercial general liability insurance (including liquor liability
coverage) with per occurrence limits of $1,000,000, a products/completed
operations limit of $2,000,000, and a general aggregate limit of $10,000,000,
with an excess/umbrella liability policy of not less than $10,000,000 per
occurrence and annual aggregate covering Borrower, with Lender named as an
additional insured mortgagee, against claims for bodily injury or death or
property damage occurring in, upon, or about the Property or any street, drive,
sidewalk, curb, or passageway adjacent thereto. In addition to any other
requirements, such commercial general liability and excess/umbrella liability
insurance shall provide insurance against acts of liquor liability, or such
coverages shall be provided by separate policies or endorsements. The insurance
policies shall also include operations and blanket contractual liability
coverage which insures contractual liability under the indemnifications set
forth in Section 8.02 below (but such coverage or the amount thereof shall in no
way limit such indemnifications). Upon request, Borrower shall also carry
additional insurance or additional amounts of insurance covering Borrower or the
Property as Lender shall reasonably require.

(c) Form of Policy. All insurance required under this Section shall be fully
paid for, non-assessable, and the policies shall contain such provisions,
endorsements, and expiration dates as Lender shall reasonably require. The
policies shall be issued by insurance companies authorized to do business in the
Property State, approved by Lender, and must have and maintain a current
financial strength rating of “A-, X” (or higher) from A.M. Best or equivalent
(or if a rating by A.M. Best is no longer available, a similar rating from a
similar or successor service). In addition, all policies shall (i) include a
standard mortgagee clause, without contribution, in the name of Lender,
(ii) provide that they shall not be canceled, amended, or materially altered
(including reduction in the scope or limits of coverage) without at least thirty
(30) days’ prior written notice to Lender except in the event of cancellation
for non-payment of premium, in which case only ten (10) days’ prior written
notice will be given to Lender, and (iii) include a waiver of subrogation clause
substantially equivalent to the following: “The Company may require from the
Insured an assignment of all rights of recovery against any party for loss to
the extent that payment therefor is made by the Company, but the Company shall
not acquire any rights of recovery which the Insured has expressly waived prior
to loss, nor shall such waiver affect the Insured’s rights under this policy”.

(d) Original Policies. Borrower shall deliver (or cause to be delivered) to
Lender (i) original or certified copies of all policies (and renewals) required
under this Section and (ii) receipts evidencing payment of all premiums on such
policies at least thirty (30) days prior to their expiration. If original and
renewal policies are unavailable or if coverage is under a blanket policy,
Borrower shall deliver (or cause to be delivered) duplicate originals, or, if
unavailable, original ACORD 28 (2003/10) and ACORD 25 (2001/08) certificates (or
equivalent certificates) evidencing that such policies are in full force and
effect together with certified copies of the original policies.

(e) General Provisions. Borrower shall not carry (or permit the Master Tenant to
carry) separate or additional insurance concurrent in form or contributing in
the event of loss with that required under this Section unless endorsed in favor
of Lender as per this Section and approved by Lender in all respects. In the
event of foreclosure of this Instrument or other transfer of title or assignment
of the Property in extinguishment, in whole or in part, of the Obligations, all
right, title, and interest of Borrower in and to all policies of insurance then
in force regarding the Property and all proceeds payable thereunder and unearned
premiums thereon shall immediately vest in the purchaser or other transferee of
the Property. No approval by Lender of any insurer shall be construed to be a
representation, certification, or warranty of its solvency. No approval by
Lender as to the amount, type, or form of any insurance shall be construed to be
a representation, certification, or warranty of its sufficiency. Borrower shall
comply with (and shall cause the Master Tenant to comply with) all insurance
requirements and shall not cause or permit any condition to exist which would be
prohibited by any insurance requirement or would invalidate the insurance
coverage on the Property.



--------------------------------------------------------------------------------

(f) Waiver of Subrogation. A waiver of subrogation shall be obtained by Borrower
(and the Master Tenant, as applicable) from its insurers and, consequently,
Borrower for itself, and on behalf of its insurers, hereby waives and releases
any and all right to claim or recover against Lender, its officers, employees,
agents and representatives, for any loss of or damage to Borrower, other
Persons, the Property, Borrower’s property or the property of other Persons from
any cause required to be insured against by the provisions of this Instrument or
otherwise insured against by Borrower.

Section 3.07 Damage and Destruction of Property.

(a) Borrower’s Obligations. If any damage to, loss, or destruction of the
Property occurs (any “Damage”), (i) Borrower shall promptly notify Lender and
take all necessary steps to preserve any undamaged part of the Property and
(ii) if the insurance proceeds are made available for Restoration (defined
below) (but regardless of whether any proceeds are sufficient for Restoration),
Borrower shall promptly commence and diligently pursue to completion (or shall
cause the same to be promptly commenced and diligently pursued to completion)
the restoration, replacement, and rebuilding of the Property as nearly as
possible to its value and condition immediately prior to the Damage or a Taking
(defined below) in accordance with plans and specifications approved by Lender
(“Restoration”). Borrower shall comply with other reasonable requirements
established by Lender to preserve the security under this Instrument.

(b) Lender’s Rights. If any Damage occurs and some or all of it is covered by
insurance, then (i) Lender may, but is not obligated to, make proof of loss if
not made promptly by Borrower and Lender is authorized and empowered by Borrower
to settle, adjust, or compromise any claims for the Damage; (ii) each insurance
company concerned is authorized and directed to make payment directly to Lender
for the Damage; and (iii) Lender may apply the insurance proceeds in any order
it determines (1) to reimburse Lender for all Costs (defined below) related to
collection of the proceeds and (2) subject to Section 3.07(c) and at Lender’s
option, to (A) payment (without any Prepayment Premium) of all or part of the
Obligations, whether or not then due and payable, in the order determined by
Lender (provided that if any Obligations remain outstanding after this payment,
the unpaid Obligations shall continue in full force and effect and Borrower
shall not be excused in the payment thereof); (B) the cure of any default under
the Documents; or (C) the Restoration. Notwithstanding the foregoing, Borrower
shall have the right to settle, adjust or compromise any claim for Damage (and
to receive the proceeds thereof) if the total amount of such claim is less than
$500,000, provided that Borrower promptly uses the full amount of such insurance
proceeds for Restoration of the Damage and provides evidence thereof to Lender
in a manner acceptable to Lender. Any insurance proceeds held by Lender shall be
held without the payment of interest thereon. If Borrower receives any insurance
proceeds for the Damage, Borrower shall promptly deliver the proceeds to Lender.
Notwithstanding anything in this Instrument or at law or in equity to the
contrary, none of the insurance proceeds paid to Lender shall be deemed trust
funds and Lender may dispose of these proceeds as provided in this Section.
Borrower expressly assumes all risk of loss from any Damage, whether or not
insurable or insured against.

(c) Application of Proceeds to Restoration. Subject to the provisions of any
Subordination, Non-Disturbance and Attornment Agreement (“SNDA”) between Lender
and the Master Tenant with respect to the Property, Lender shall make the Net
Proceeds (defined below) available to Borrower for Restoration if: (i) there
shall then be no Event of Default; (ii) Lender shall be satisfied that
(A) Restoration can and will be completed within one (1) year after the Damage
occurs and at least one (1) year prior to the maturity of the Note and
(B) Leases which are terminated or terminable as a result of the Damage cover an
aggregate of less than ten percent (10%) of the total rentable square footage
contained



--------------------------------------------------------------------------------

in the Property at the closing of the Loan or such Tenants agree in writing to
continue their Leases; (iii) Borrower shall have entered into a general
construction contract acceptable in all respects to Lender for Restoration,
which contract must include provision for retainage of not less than ten percent
(10%) until final completion of the Restoration; and (iv) in Lender’s reasonable
judgment, after Restoration has been completed, the net cash flow of the
Property will be sufficient to cover all costs and operating expenses of the
Property, including payments due and reserves required under the Documents.
Notwithstanding any provision of this Instrument to the contrary, Lender shall
not be obligated to make any portion of the Net Proceeds available for
Restoration (whether as a result of Damage or a Taking) unless, at the time of
the disbursement request, Lender has determined in its reasonable discretion
that (y) Restoration can be completed at a cost which does not exceed the
aggregate of the remaining Net Proceeds and any funds deposited with Lender by
Borrower (“Additional Funds”) and (z) the aggregate of any loss of rental income
insurance proceeds which the carrier has acknowledged to be payable (“Rent Loss
Proceeds”) and any funds deposited with Lender by Borrower are sufficient to
cover all costs and operating expenses of the Property, including payments due
and reserves required under the Documents.

(d) Disbursement of Proceeds. If Lender elects or is required to make insurance
proceeds or the Award (defined below), as the case may be, available for
Restoration and the amount of such proceeds are $500,000 or more, Lender shall,
through a disbursement procedure established by Lender, periodically make
available to Borrower in installments the net amount of all insurance proceeds
or the Award, as the case may be, received by Lender after deduction of all
reasonable costs and expenses incurred by Lender in connection with the
collection and disbursement of such proceeds (“Net Proceeds”) and, if any, the
Additional Funds. The amounts periodically disbursed to Borrower shall be based
upon the amounts currently due under the construction contract for Restoration
and Lender’s receipt of (i) appropriate lien waivers, (ii) a certification of
the percentage of Restoration completed by an architect or engineer acceptable
to Lender, and (iii) title insurance protection against materialmen’s and
mechanics’ liens. At Lender’s election, a disbursing agent selected by Lender
shall disburse such funds, and Borrower shall pay such agent’s reasonable fees
and expenses. The Net Proceeds, Rent Loss Proceeds, and any Additional Funds
shall constitute additional security for the Loan and Borrower shall execute,
deliver, file and/or record, at its expense, such instruments as Lender requires
to grant to Lender a perfected, first-priority security interest in these funds.
If the Net Proceeds are made available for Restoration and (x) Borrower refuses
or fails to complete the Restoration, (y) an Event of Default occurs, or (z) the
Net Proceeds or Additional Funds are not applied to Restoration, then any
undisbursed portion may, at Lender’s option, be applied to the Obligations in
any order of priority and any application to principal shall be deemed a
voluntary prepayment subject to the Prepayment Premium.

Section 3.08 Condemnation.

(a) Borrower’s Obligations. Borrower will promptly notify Lender of any
threatened or instituted proceedings for the condemnation or taking by eminent
domain of the Property including any change in any street (whether as to grade,
access, or otherwise) (a “Taking”). Borrower shall, at its expense,
(i) diligently prosecute these proceedings, (ii) deliver to Lender copies of all
papers served in connection therewith, and (iii) consult and cooperate with
Lender in the handling of these proceedings. No settlement of these proceedings
shall be made by Borrower without Lender’s prior written consent. Lender may
participate in these proceedings (but shall not be obligated to do so) and
Borrower will sign and deliver all instruments requested by Lender to permit
this participation.

(b) Lender’s Rights to Proceeds. All condemnation awards, judgments, decrees, or
proceeds of sale in lieu of condemnation (“Award”) are assigned, and shall be
paid, to Lender. Borrower authorizes Lender to collect and receive them, to give
receipts for them, to accept them in the amount received without question or
appeal, and/or to appeal any judgment, decree, or award. Borrower will sign and
deliver all instruments requested by Lender to permit these actions.



--------------------------------------------------------------------------------

(c) Application of Award. Subject to the provisions of any SNDA between Lender
and the Master Tenant with respect to the Property, Lender may apply any Award
in any order it determines (1) to reimburse Lender for all Costs related to
collection of the Award and (2) subject to Section 3.08(d) and at Lender’s
option, to (A) payment (without any Prepayment Premium) of all or part of the
Obligations, whether or not then due and payable, in the order determined by
Lender (provided that if any Obligations remain outstanding after this payment,
the unpaid Obligations shall continue in full force and effect and Borrower
shall not be excused in the payment thereof); (B) the cure of any default under
the Documents; or (C) the Restoration. If Borrower receives any Award, Borrower
shall promptly deliver such Award to Lender. Notwithstanding anything in this
Instrument or at law or in equity to the contrary, none of the Award paid to
Lender shall be deemed trust funds and Lender may dispose of these proceeds as
provided in this Section.

(d) Application of Award to Restoration. Subject to the provisions of any SNDA
between Lender and the Master Tenant with respect to the Property, Lender shall
permit the application of the Award to Restoration if: (i) no more than
(A) twenty percent (20%) of the gross area of the Improvements or (B) ten
percent (10%) of the parking spaces is affected by the Taking (and reasonable
alternative parking is not available on the Property, as such Property may be
augmented with additional lands or easements presently encumbered hereby),
(ii) the amount of the loss does not exceed forty percent (40%) of the original
amount of the Note; (iii) the Taking does not materially impair access to the
Property from any public right-of-way; (iv) there is no Event of Default at the
time of the Taking or the application of the Award; (v) after Restoration, the
Property and its use will be in compliance with all Laws; (vi) in Lender’s
reasonable judgment, Restoration is practical and can be completed within one
(1) year after the Taking and at least one (1) year prior to the maturity of the
Note; (vii) the Tenants listed in Exhibit D (collectively, “Master Tenant”)
continue to be bound under the terms of the Leases (without abatement of rent
that is not substantially covered by rent loss insurance [with Lender reflected
as having a mortgagee interest in real property and a Lender’s Loss Payable
interest in Business Personal Property and Business Income with respect to such
rent loss insurance policy]) or agree in writing to continue their Leases
without abatement of rent; (viii) Borrower shall have entered into a general
construction contract acceptable in all respects to Lender for Restoration,
which contract must include provision for retainage of not less than ten percent
(10%) until final completion of the Restoration; and (ix) in Lender’s reasonable
judgment, after Restoration has been completed the net cash flow of the Property
will be sufficient to cover all costs and operating expenses of the Property,
including payments due and reserves required under the Documents. Any portion of
the Award that is (i) for permanent loss of value or property or (ii) in excess
of the cost of any Restoration permitted above, may, in Lender’s sole
discretion, be applied against the Obligations or paid to Borrower. If the Award
is disbursed to Borrower under the provisions of this Section 3.08(d), then such
Award shall be disbursed to Borrower in accordance with the terms and conditions
of Section 3.07(d).

(e) Effect on the Obligations. Notwithstanding any Taking, Borrower shall
continue to pay and perform the Obligations as provided in the Documents. Any
reduction in the Obligations due to application of the Award shall take effect
only upon Lender’s actual receipt and application of the Award to the
Obligations. If the Property shall have been foreclosed, sold pursuant to any
power of sale granted hereunder, or transferred by deed-in-lieu of foreclosure
prior to Lender’s actual receipt of the Award, Lender may apply the Award
received to the extent of any deficiency upon such sale and Costs incurred by
Lender in connection with such sale.

Section 3.09 Liens and Liabilities. Borrower shall (or shall cause the Master
Tenant to) pay, bond, or otherwise discharge all claims and demands of
mechanics, materialmen, laborers, and others which, if unpaid, might result in a
lien or encumbrance on the Property or the Rents (collectively, “Liens”) and
Borrower shall, at its sole expense, do everything necessary to preserve the
lien and security interest created by this Instrument and its priority. Nothing
in the Documents shall be deemed or construed as



--------------------------------------------------------------------------------

constituting the consent or request by Lender or Trustee, express or implied, to
any contractor, subcontractor, laborer, mechanic or materialman for the
performance of any labor or the furnishing of any material for any improvement,
construction, alteration, or repair of the Property. Borrower further agrees
that neither Lender nor Trustee stands in any fiduciary relationship to
Borrower. Any contributions made, directly or indirectly, to Borrower by or on
behalf of any of its partners, members, principals or any party related to such
parties shall be treated as equity and shall be subordinate and inferior to the
rights of Lender under the Documents.

Section 3.10 Tax and Insurance Deposits. At Lender’s option (i) following an
Event of Default or (ii) in the event that Borrower fails to timely deliver to
Lender evidence of payment of Assessments or insurance premiums as required by
Section 3.03(a) and Section 3.06(d), respectively, Borrower shall make monthly
deposits (“Deposits”) with Lender equal to one-twelfth (1/12) of the annual
Assessments (except for income taxes, franchise taxes, ground rents, maintenance
charges and utility charges) and the premiums for insurance required under
Section 3.06 (the “Insurance Premiums”) together with amounts sufficient to pay
these items thirty (30) days before they are due (collectively, the
“Impositions”). Lender shall estimate the amount of the Deposits until
ascertainable. At that time, Borrower shall promptly deposit any deficiency.
Borrower shall promptly notify Lender of any changes to the amounts, schedules
and instructions for payment of the Impositions. Borrower authorizes Lender or
its agent to obtain the bills for Assessments directly from the appropriate tax
or governmental authority. All Deposits are pledged to Lender and shall
constitute additional security for the Obligations. The Deposits shall be held
by Lender without interest (except to the extent required under Laws) and may be
commingled with other funds. If (i) there is no Event of Default at the time of
payment, (ii) Borrower has delivered bills or invoices to Lender for the
Impositions in sufficient time to pay them when due, (iii) the Deposits are
sufficient to pay the Impositions or Borrower has deposited the necessary
additional amount, then Lender shall pay the Impositions prior to their due
date. Any Deposits remaining after payment of the Impositions shall, at Lender’s
option, be credited against the Deposits required for the following year or paid
to Borrower. If an Event of Default occurs, the Deposits may, at Lender’s
option, be applied to the Obligations in any order of priority. Any application
to principal shall be deemed a voluntary prepayment subject to the Prepayment
Premium. Borrower shall not claim any credit against the principal and interest
due under the Note for the Deposits. Upon an assignment or other transfer of
this Instrument, Lender may pay over the Deposits in its possession to the
assignee or transferee and then it shall be completely released from all
liability with respect to the Deposits. Borrower shall look solely to the
assignee or transferee with respect thereto. This provision shall apply to every
transfer of the Deposits to a new assignee or transferee. Subject to Sections 2,
3 and 4 of the Loan Agreement, a transfer of title to the Land shall
automatically transfer to the new owner the beneficial interest in the Deposits.
Upon full payment and satisfaction of this Instrument or, at Lender’s option, at
any prior time, the balance of the Deposits in Lender’s possession shall be paid
over to the record owner of the Land and no other party shall have any right or
claim to the Deposits. Lender may transfer all its duties under this Section to
such servicer or financial institution as Lender may periodically designate and
Borrower agrees to make the Deposits to such servicer or institution.

Section 3.11 ERISA.

(a) Borrower understands and acknowledges that, as of the date hereof, the
source of funds from which Lender is extending the Loan will include one or more
of the following accounts: (i) an “insurance company general account,” as that
term is defined in Prohibited Transaction Class Exemption (“PTE”) 95-60 (60 Fed.
Reg. 35925 (Jul. 12, 1995)), as to which Lender meets the conditions for relief
in Sections I and IV of PTE 95-60; (ii) pooled and single client insurance
company separate accounts, which are subject to the provisions of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”); and (iii) one or
more insurance company separate accounts maintained solely in connection with
fixed contractual obligations of the insurance company, under which the amounts
payable or credited to the plan are not affected in any manner by the investment
performance of the separate account.



--------------------------------------------------------------------------------

(b) Borrower represents and warrants to Lender that (i) Borrower is not an
“employee benefit plan” as defined in Section 3(3) of ERISA, or a “governmental
plan” within the meaning of Section 3(32) of ERISA; (ii) Borrower is not a
“party in interest”, as defined in Section 3(14) of ERISA, other than as a
service provider or an affiliate of a service provider, to any employee benefit
plan that has invested in a separate account described in Section 3.11(a)(ii)
above, from which funds have been derived to make the Loan, or if so, the
execution of the Documents and making of the Loan thereunder do not constitute
nonexempt prohibited transactions under ERISA; (iii) Borrower is not subject to
state statutes regulating investments and fiduciary obligations with respect to
governmental plans, or if subject to such statutes, is not in violation thereof
in the execution of the Documents and the making of the Loan thereunder;
(iv) the assets of Borrower do not constitute “plan assets” of one or more plans
within the meaning of 29 C.F.R. Section 2510.3-101; and (v) one or more of the
following circumstances is true: (1) equity interests in Borrower are publicly
offered securities, within the meaning of 29 C.F.R. Section 2510.3-101(b)(2);
(2) less than twenty-five percent (25%) of all equity interests in Borrower are
held by “benefit plan investors” within the meaning of 29 C.F.R.
Section 2510.3-101(f)(2); or (3) Borrower qualifies as an “operating company,” a
“venture capital operating company” or a “real estate operating company” within
the meaning of 29 C.F.R. Section 2510.3-101(c), (d) or (e), respectively.

(c) Borrower shall deliver to Lender such certifications and/or other evidence
periodically requested by Lender, in its sole discretion, to verify the
representations and warranties in Section 3.11(b) above. Failure to deliver
these certifications or evidence, breach of these representations and
warranties, or consummation of any transaction which would cause this Instrument
or any exercise of Lender’s rights under this Instrument to (i) constitute a
non-exempt prohibited transaction under ERISA or (ii) violate ERISA or any state
statute regulating governmental plans (collectively, a “Violation”), shall be an
Event of Default. Notwithstanding anything in the Documents to the contrary, no
sale, assignment, or transfer of any direct or indirect right, title, or
interest in Borrower or the Property (including creation of a junior lien,
encumbrance or leasehold interest) shall be permitted which would, in Lender’s
opinion, negate Borrower’s representations in this Section or cause a Violation.
At least fifteen (15) days before consummation of any of the foregoing, Borrower
shall obtain from the proposed transferee or lienholder (i) a certification to
Lender that the representations and warranties of this Section 3.11 will be true
after consummation and (ii) an agreement to comply with this Section 3.11.

Section 3.12 Environmental Representations, Warranties, and Covenants.

(a) Environmental Representations and Warranties. Borrower represents and
warrants, to the best of Borrower’s actual knowledge and based upon the
environmental site assessment report of each Individual Property (the
“Environmental Report”), that except as fully disclosed in the Environmental
Report delivered to and approved by Lender: (i) there are no Hazardous Materials
(defined below) or underground storage tanks affecting the Property (“affecting
the Property” shall mean “in, on, under, stored, used or migrating to or from
the Property”) except for (A) routine golf course pesticides and herbicides,
cleaning, janitorial and other materials and supplies necessary to operate the
Property for its current use and (B) Hazardous Materials that are (1) in
compliance with Environmental Laws (defined below), (2) have all required
permits, and (3) are in only the amounts necessary to operate the Property;
(ii) there are no past, present or threatened Releases (defined below) of
Hazardous Materials in violation of any Environmental Law affecting the
Property; (iii) there is no past or present non-compliance with Environmental
Laws or with permits issued pursuant thereto; (iv) Borrower does not know of,
and has not received, any written or oral notice or communication from any
person relating to Hazardous Materials affecting the Property; and (v) Borrower
has provided to Lender, in writing, all information relating to environmental
conditions affecting the Property known to Borrower or contained in Borrower’s
files.



--------------------------------------------------------------------------------

“Environmental Law” means any present and future federal, state and local laws,
statutes, ordinances, rules, regulations, standards, policies and other
government directives or requirements, as well as common law, that apply to
Borrower or the Property and relate to Hazardous Materials including the
Comprehensive Environmental Response, Compensation and Liability Act and the
Resource Conservation and Recovery Act. “Hazardous Materials” shall mean
petroleum and petroleum products and compounds containing them, including
gasoline, diesel fuel and oil; explosives, flammable materials; radioactive
materials; polychlorinated biphenyls (“PCBs”) and compounds containing them;
lead and lead-based paint; Microbial Matter, infectious substances, asbestos or
asbestos-containing materials in any form that is or could become friable;
underground or above-ground storage tanks, whether empty or containing any
substance; any substance the presence of which on the Property is prohibited by
any federal, state or local authority; any substance that requires special
handling; and any other material or substance now or in the future defined as a
“hazardous substance,” “hazardous material,” “hazardous waste,” “toxic
substance,” “toxic pollutant,” “contaminant,” or “pollutant” within the meaning
of any Environmental Law. “Release” of any Hazardous Materials includes any
release, deposit, discharge, emission, leaking, spilling, seeping, migrating,
pumping, pouring, escaping, dumping, disposing or other movement of Hazardous
Materials. “Microbial Matter” shall mean the presence of fungi or bacterial
matter which reproduces through the release of spores or the splitting of cells,
including, but not limited to, mold, mildew and viruses, whether or not such
Microbial Matter is living.

(b) Environmental Covenants. Borrower covenants and agrees that: (i) all use and
operation of the Property shall be in compliance with all Environmental Laws and
required permits; (ii) there shall be no Releases of Hazardous Materials
affecting the Property in violation of Environmental Laws; (iii) there shall be
no Hazardous Materials affecting the Property except (A) routine golf course
pesticides and herbicides, cleaning and janitorial supplies, (B) in compliance
with all Environmental Laws, (C) in compliance with all required permits, and
(D) (1) in only the amounts necessary to operate the Property or (2) as shall
have been fully disclosed to and approved by Lender in writing; (iv) Borrower
shall keep the Property free and clear of all liens and encumbrances imposed by
any Environmental Laws due to any act or omission by Borrower or any person (the
“Environmental Liens”); (v) Borrower shall, at its sole expense, fully and
expeditiously cooperate (and shall require the Master Tenant to fully and
expeditiously cooperate) in all activities performed under Section 3.12(c)
including providing all relevant information and making knowledgeable persons
available for interviews; (vi) Borrower shall, at its sole expense, (A) perform
any environmental site assessment or other investigation of environmental
conditions at the Property upon Lender’s request based on Lender’s reasonable
belief that the Property is not in compliance with all Environmental Laws,
(B) share with Lender the results and reports and Lender and the Indemnified
Parties (defined below) shall be entitled to rely on such results and reports,
and (C) complete any remediation of Hazardous Materials affecting the Property
or other actions required by any Environmental Laws; (vii) Borrower shall not
allow any Tenant or other user of the Property to violate any Environmental Law;
(viii) Borrower shall immediately notify Lender in writing after it becomes
aware of (A) the presence, Release, or threatened Release of Hazardous Materials
affecting the Property, (B) any non-compliance of the Property with any
Environmental Laws, (C) any actual or potential Environmental Lien, (D) any
required or proposed remediation of environmental conditions relating to the
Property, or (E) any written communication or notice from any person relating to
Hazardous Materials, or any oral communication relating to or alleging any
violation or potential violation of Environmental Law, and (ix) if an Asbestos
Operation and Maintenance Plan and any other Operation and Maintenance Plan
(collectively, the “O&M Plan”) is in effect (or required by Lender to be
implemented) at the time of the closing of the Loan, then Borrower shall, at its
sole expense, implement and continue the O&M Plan (with any modifications
required to comply with applicable Laws) until payment and full satisfaction of
the Obligations. Any failure of Borrower to perform its obligations under this
Section 3.12 shall constitute bad faith waste of the Property.



--------------------------------------------------------------------------------

(c) Lender’s Rights. Lender and any person designated by Lender may enter the
Property to assess the environmental condition of the Property and its use if
Lender reasonably believes that a Release has occurred or the Property is not in
compliance with all Environmental Laws, including (i) conducting any
environmental assessment or audit (the scope of which shall be determined by
Lender) and (ii) taking samples of soil, groundwater or other water, air, or
building materials, and conducting other invasive testing at all reasonable
times when (A) a default has occurred under the Documents, or (B) the Loan is
being considered for sale (any out-of-pocket expenses incurred in connection
with the entry under clause (B) only shall be at Lender’s expense). Borrower
shall cooperate with and provide access to (and shall require the Master Tenant
to cooperate with and provide access to) Lender and such person.

Section 3.13 Electronic Payments. Unless directed otherwise in writing by
Lender, all payments due under the Documents shall be made by electronic funds
transfer credit to Lender’s account at an Automated Clearing House member bank
satisfactory to Lender or by similar electronic transfer process selected by
Lender. Each payment due under the Documents shall be initiated by Borrower
through the Automated Clearing House network (or similar electronic process) for
settlement on the Due Date (as defined in the Note) for the payment. Borrower
shall, at Borrower’s sole cost and expense, direct its bank in writing to make
such electronic fund transfer credit (or similar electronic transfer) to Lender.
Prior to each payment Due Date under the Documents, Borrower shall deposit
and/or maintain sufficient funds in Borrower’s account to cover such credit. Any
charges or costs, if any, by Borrower’s bank for the foregoing shall be paid by
Borrower. Neither Lender nor Borrower shall change the bank account from which
and to which such payments are to be made without at least thirty (30) days
written notice to the other.

Section 3.14 Inspection. Borrower shall allow Lender and any person designated
by Lender to enter upon the Property and conduct tests or inspect the Property
at all reasonable times. Borrower shall assist Lender and such person in
effecting said inspection.

Section 3.15 Records, Reports, and Audits.

(a) Records and Reports. Borrower shall maintain (or cause to be maintained)
complete and accurate books and records with respect to all operations of, or
transactions involving, the Property. Annually, Borrower shall furnish Lender
(i) financial statements for the most current fiscal year for (i) Borrower and
(ii) a balance sheet and income statement for CNL Partners (as defined in the
Loan Agreement). Annually (or quarterly upon Lender’s request), Borrower shall
furnish Lender (i) Borrower’s operating statements showing cash flow and capital
expenditures by Borrower for the Property including income and expenses and
major capital improvements; (ii) copies of paid tax receipts for the Property to
the extent received from the Master Tenant; (iii) a certified rent roll
including security deposits held, the expiration of the terms of the Leases, and
identification and explanation of any Tenants in default; (iv) an annual
property budget showing projected income and expenses; (v) an annual capital
expenditures budget; and (vi) upon Lender’s request following an Event of
Default, (A) a schedule showing Borrower’s tax basis in the Property, (B) the
distribution of economic interests in the Property, and (C) copies of any other
loan documents affecting the Property. With respect to the Master Tenant,
Borrower will provide Lender those financial statements (if any) required to be
provided by the Master Tenant under its Lease as and when provided to Borrower.

(b) Delivery of Reports. All of the reports, statements, and items required
under this Section shall be (i) certified as being true, correct, and accurate
by an authorized person, partner, or officer of the delivering party (or, at the
delivering party’s option, audited by a Certified Public Accountant);
(ii) satisfactory to Lender in form and substance; and (iii) delivered within
(A) ninety (90) days after the end of Borrower’s fiscal year for annual reports
and (B) forty-five (45) days after the end of each calendar quarter for
quarterly reports. If any one report, statement, or item is not received by
Lender within ten



--------------------------------------------------------------------------------

(10) days after its due date, a late fee of Five Hundred and No/100 Dollars
($500.00) per month shall be due and payable by Borrower. If any one report,
statement, or item is not received after the expiration of (y) thirty (30) days
after written notice from Lender (the “First Notice”) and (z) ten (10) days
after delivery of a second written notice from Lender (the “Second Notice”),
which Second Notice shall not be delivered before the date that is thirty
(30) days after delivery of the First Notice, Lender may immediately declare an
Event of Default under the Documents. Borrower shall (i) provide Lender with
such additional financial, management, or other information regarding Borrower,
any general partner of Borrower, or the Property, as Lender may reasonably
request and (ii) upon Lender’s request, deliver all items required by
Section 3.15 in an electronic format (i.e. on computer disks) or by electronic
transmission acceptable to Lender.

(c) Inspection of Records. Borrower shall allow Lender or any person designated
by Lender to examine, audit, and make copies of all such books and records and
all supporting data at the place where these items are located at all reasonable
times after reasonable advance notice; provided that no notice shall be required
after any default under the Documents. Borrower shall assist Lender in effecting
such examination. Upon five (5) days’ prior notice, Lender may inspect and make
copies of Borrower’s or any general partner of Borrower’s income tax returns
with respect to the Property for the purpose of verifying any items referenced
in this Section.

Section 3.16 Borrower’s Certificates. Within twenty (20) days after Lender’s
request, Borrower shall furnish a written certification to Lender and any
Investors (defined below) as to (a) the amount of the Obligations outstanding;
(b) the interest rate, terms of payment, and maturity date of the Note; (c) the
date to which payments have been paid under the Note; (d) whether any offsets or
defenses exist against the Obligations and a detailed description of any listed;
(e) whether all Leases are in full force and effect and have not been modified
(or if modified, setting forth all modifications); (f) the date to which the
Rents have been paid; (g) whether, to the best knowledge of Borrower, any
defaults exist under the Leases and a detailed description of any listed;
(h) the security deposit held by Borrower under each Lease and that such amount
is the amount required under such Lease; (i) whether there are any defaults (or
events which with the passage of time and/or giving of notice would constitute a
default) under the Documents and a detailed description of any listed;
(j) whether the Documents are in full force and effect; and (k) any other
matters reasonably requested by Lender related to the Leases, the Obligations,
the Property, or the Documents. For all non-residential properties and promptly
upon Lender’s request (not to occur more frequently than once in any six
(6) month period unless an Event of Default has occurred), Borrower shall use
commercially reasonable efforts to deliver a written certification to Lender and
Investors from Tenants specified by Lender that: (a) their Leases are in full
force and effect; (b) there are no defaults (or events which with the passage of
time and/or notice would constitute a default) under their Leases and a detailed
description of any listed; (c) none of the Rents have been paid more than one
month in advance; (d) there are no offsets or defenses against the Rents and a
detailed description of any listed; and (e) any other matters reasonably
requested by Lender related to the Leases; provided, however, that Borrower
shall not have to pay money to a Tenant to obtain such certification, but it
will deliver a landlord’s certification for any certification it cannot obtain.

Section 3.17 Full Performance Required; Survival of Warranties. All
representations and warranties of Borrower in the Loan application or made in
connection with the Loan shall survive the execution and delivery of the
Documents and Borrower shall not perform any action, or permit any action to be
performed, which would cause any of the warranties and representations of
Borrower to become untrue in any manner.

Section 3.18 Additional Security. No other security now existing or taken later
to secure the Obligations shall be affected by the execution of the Documents
and all additional security shall be held as cumulative. The taking of
additional security, execution of partial releases, or extension of the time for



--------------------------------------------------------------------------------

the payment obligations of Borrower shall not diminish the effect and lien of
this Instrument and shall not affect the liability or obligations of any maker
or guarantor. Neither the acceptance of the Documents nor their enforcement
shall prejudice or affect Lender’s or Trustee’s right to realize upon or enforce
any other security now or later held by Lender or Trustee. Lender and/or Trustee
may enforce the Documents or any other security in such order and manner as
either of them may determine in its respective discretion.

Section 3.19 Further Acts. Borrower shall take all reasonable actions necessary
to (i) keep valid and effective the lien and rights of Lender and Trustee under
the Documents and (ii) protect the lawful owner of the Documents. Promptly upon
request by Lender or Trustee, and at Borrower’s expense, Borrower shall execute
additional instruments and take such actions as Lender and/or Trustee reasonably
believes are necessary or desirable to (a) maintain or grant Lender and Trustee
a first-priority, perfected lien on the Property, (b) grant to Lender and
Trustee, to the fullest extent permitted by Laws, the right to foreclose on, or
transfer title to, the Property non-judicially, (c) correct any error or
omission in the Documents, and (d) effect the intent of the Documents, including
filing/recording the Documents, additional mortgages or deeds of trust,
financing statements, and other instruments.

Section 3.20 Compliance With Anti-Terrorism Regulations.

(a) Borrower hereby covenants and agrees that neither Borrower nor any
guarantor, nor any persons or entities holding any legal or beneficial interest
whatsoever in Borrower or any guarantor (whether directly or indirectly), will
knowingly conduct business with or engage in any transaction with any person or
entity named on any of the OFAC Lists or any person or entity included in, owned
by, controlled by, acting for or on behalf of, providing assistance, support,
sponsorship, or services of any kind to, or otherwise associated with any of the
persons or entities referred to or described in the OFAC Lists.

(b) Borrower hereby covenants and agrees that it will comply at all times with
the requirements of Executive Order 13224; the International Emergency Economic
Powers Act, 50 U.S.C. Sections 1701-06; the United and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001, Pub. L. 107-56; the Iraqi Sanctions Act, Pub. L. 101-513, 104 Stat.
2047-55; the United Nations Participation Act, 22 U.S.C. Section 287c; the
Antiterrorism and Effective Death Penalty Act, (enacting 8 U.S.C. Section 219,
18 U.S.C. Section 2332d, and 18 U.S.C. Section 2339b); the International
Security and Development Cooperation Act, 22 U.S.C. Section 2349 aa-9; the
Terrorism Sanctions Regulations, 31 C.F.R. Part 595; the Terrorism List
Governments Sanctions Regulations, 31 C.F.R. Part 596; and the Foreign Terrorist
Organizations Sanctions Regulations, 31 C.F.R. Part 597 and any similar laws or
regulations currently in force or hereafter enacted (collectively, the
“Anti-Terrorism Regulations”).

(c) Borrower hereby covenants and agrees that if it becomes aware or receives
any notice that Borrower, any guarantor or the Property, or any person or entity
holding any legal or beneficial interest whatsoever (whether directly or
indirectly) in Borrower, any guarantor or in the Property, is named on any of
the OFAC Lists (such occurrence, an “OFAC Violation”), Borrower will immediately
(i) give notice to Lender of such OFAC Violation, and (ii) comply with all Laws
applicable to such OFAC Violation (regardless of whether the party included on
any of the OFAC Lists is located within the jurisdiction of the United States of
America), including, without limitation, the Anti-Terrorism Regulations, and
Borrower hereby authorizes and consents to Lender’s taking any and all steps
Lender deems necessary, in its sole discretion, to comply with all Laws
applicable to any such OFAC Violation, including, without limitation, the
requirements of the Anti-Terrorism Regulations (including the “freezing” and/or
“blocking” of assets).



--------------------------------------------------------------------------------

(d) Upon Lender’s request from time to time during the term of the Loan,
Borrower agrees to deliver a certification confirming that the representations
and warranties set forth in Section 2.09 above remain true and correct as of the
date of such certificate and confirming Borrower’s and any guarantor’s
compliance with this Section 3.20.

Section 3.21 Compliance with Property as Single Asset. Borrower hereby covenants
and agrees that (i) during the term of the Loan, Borrower shall not own any
assets in addition to the Property and the Additional Borrower Properties,
(ii) the Property and each Individual Property comprising the Additional
Borrower Properties shall remain as a single property or project, and
(iii) during the term of the Loan, the Property and the Additional Borrower
Properties shall generate substantially all of the gross income of Borrower and
there shall be no substantial business being conducted by Borrower other than
the business of owning and leasing the Property and the Additional Borrower
Properties and the activities incidental thereto.

ARTICLE IV - ADDITIONAL ADVANCES; EXPENSES; SUBROGATION

Section 4.01 Expenses and Advances. Borrower shall pay all reasonable appraisal,
recording, filing, registration, brokerage, abstract, title insurance (including
premiums), title searches and examinations, surveys and similar data and
assurances with respect to title, U.C.C. search, escrow, attorneys’ (both
in-house staff and retained attorneys), engineers’, environmental engineers’,
environmental testing, and architects’ fees, costs (including travel), expenses,
and disbursements incurred by Borrower, Lender, or Trustee and reasonable fees
charged by Lender and/or Trustee in connection with the granting, closing,
servicing (other than routine loan servicing performed in the ordinary course of
business and for the performance of which Lender is not routinely reimbursed by
other borrowers in the ordinary course of Lender’s business), and enforcement of
(a) the Loan and the Documents or (b) attributable to Borrower as owner of the
Property. The term “Costs” shall mean any of the foregoing incurred in
connection with (a) any default by Borrower under the Documents, (b) the routine
(other than routine loan servicing performed in the ordinary course of business
and for the performance of which Lender is not routinely reimbursed by other
borrowers in the ordinary course of Lender’s business) servicing of the Loan, or
(c) the exercise, enforcement, compromise, defense, litigation, or settlement of
any of Lender’s and Trustee’s rights or remedies under the Documents or relating
to the Loan or the Obligations. If Borrower fails to pay any amounts or perform
any actions required under the Documents before the expiration of any applicable
notice and cure period (including, without limitation, the Grace Period [defined
below], to the extent applicable), Lender or Trustee may (but shall not be
obligated to) advance sums to pay such amounts or perform such actions. Borrower
grants Lender or Trustee the right to enter upon and take possession of the
Property to prevent or remedy any such failure and the right to take such
actions in Borrower’s name. No advance or performance shall be deemed to have
cured a default by Borrower. All (a) sums advanced by or payable to Lender or
Trustee per this Section or under applicable Laws, (b) except as expressly
provided in the Documents, payments due under the Documents which are not paid
in full when due, and (c) Costs, shall: (i) be deemed demand obligations,
(ii) bear interest from the date of demand at the Default Rate until paid if not
paid on demand, (iii) be part of, together with such interest, the Obligations,
and (iv) be secured by the Documents. Lender or Trustee, upon making any such
advance, shall also be subrogated to rights of the person receiving such
advance.

Section 4.02 Subrogation. If any proceeds of the Note were used to extinguish,
extend or renew any indebtedness on the Property, then, to the extent of the
funds so used, (a) Lender and Trustee shall be subrogated to all rights, claims,
liens, titles and interests existing on the Property held by the holder of such
indebtedness and (b) these rights, claims, liens, titles and interests are not
waived but rather shall (i) continue in full force and effect in favor of Lender
and Trustee and (ii) are merged with the lien and security interest created by
the Documents as cumulative security for the payment and performance of the
Obligations.



--------------------------------------------------------------------------------

ARTICLE V - SALE, TRANSFER, OR ENCUMBRANCE OF THE PROPERTY

Sale, transfer or encumbrance of the Property shall be governed by Sections 2, 3
and 4 of the Loan Agreement.

ARTICLE VI - DEFAULTS AND REMEDIES

Section 6.01 Events of Default. The following shall be an “Event of Default”:

(a) if Borrower fails to make any payment required under the Documents when due
and such failure continues for five (5) days after written notice; provided,
however, that if Lender gives one (1) notice of default within any twelve
(12) month period, Borrower shall have no further right to any notice of
monetary default during the next following twelve (12) month period; provided,
further, however, Borrower shall have no right to any such notice upon the
maturity date of the Note;

(b) except for defaults listed in the other subsections of this Section 6.01, if
Borrower fails to perform or comply with any other provision contained in the
Documents and the default is not cured within thirty (30) days of Lender
providing written notice thereof (the “Grace Period”); provided, however, that
Lender may extend the Grace Period up to an additional sixty (60) days (for a
total of ninety (90) days from the date of default) if (i) Borrower immediately
commences and diligently pursues the cure of such default and delivers (within
the Grace Period) to Lender a written request for more time and (ii) Lender
determines in good faith that (1) such default cannot be cured within the Grace
Period but can be cured within ninety (90) days after the default, (2) no lien
or security interest created by the Documents will be impaired prior to
completion of such cure, and (3) Lender’s immediate exercise of any remedies
provided hereunder or by law is not necessary for the protection or preservation
of the Property or Lender’s or Trustee’s security interest;

(c) if any representation made (i) in connection with the Loan or the
Obligations or (ii) in the Loan application or Documents shall be false or
misleading in any material respect;

(d) if (i) any default under Section 2 of the Loan Agreement occurs, or (ii) any
material default under Sections 3 or 4 of the Loan Agreement occurs;

(e) if Borrower shall (i) become insolvent, (ii) make a transfer in fraud of
creditors, (iii) make an assignment for the benefit of its creditors, (iv) not
be able to pay its debts as such debts become due, or (v) admit in writing its
inability to pay its debts as they become due;

(f) if any bankruptcy, reorganization, arrangement, insolvency, or liquidation
proceeding, or any other proceedings for the relief of debtors, is instituted by
or against Borrower, and, if instituted against Borrower, is allowed, consented
to, or not dismissed within the earlier to occur of (i) ninety (90) days after
such institution or (ii) the filing of an order for relief;

(g) if any of the events in Sections 6.01 (e) or (f) shall occur with respect to
any (i) managing member of Borrower (if Borrower is a limited liability
company), (ii) general partner of Borrower (if Borrower is a partnership), or
(iii) guarantor of payment and/or performance of any of the Obligations;

(h) if the Property shall be taken, attached, or sequestered on execution or
other process of law in any action against Borrower;

(i) if any default occurs under the Environmental Indemnity (defined below) and
such default is not cured within any applicable grace period in that document;



--------------------------------------------------------------------------------

(j) if Borrower shall fail at any time to obtain, maintain, renew, or keep in
force the insurance policies required by Section 3.06 within ten (10) days after
written notice;

(k) if Borrower shall be in default under any other mortgage, deed of trust, or
security agreement covering any part of the Property, whether it be superior or
junior in lien to this Instrument;

(l) if any claim of priority (except based upon a Permitted Encumbrance) to the
Documents by title, lien, or otherwise shall be upheld by any court of competent
jurisdiction or shall be consented to by Borrower;

(m) (i) the consummation by Borrower of any transaction which would cause
(A) the Loan or any exercise of Lender’s rights under the Documents to
constitute a non-exempt prohibited transaction under ERISA or (B) a violation of
a state statute regulating governmental plans; (ii) the failure of any
representation in Section 3.11 to be true and correct in all respects; or
(iii) the failure of Borrower to provide Lender with the written certifications
required by Section 3.11; or

(n) the consummation by Borrower of any transaction which would cause (i) an
OFAC Violation; (ii) the failure of any representation in Section 2.09 to be
true and correct in all respects; or (iii) the failure of Borrower to comply
with the provisions of Section 3.20, unless such default is cured within the
lesser of (A) fifteen (15) days after written notice of such default to Borrower
or (B) the shortest cure period, if any, provided for under any Laws applicable
to such matters (including, without limitation, the Anti-Terrorism Regulations).

Section 6.02 Remedies. If an Event of Default occurs, Lender, or any person
designated by Lender or Lender acting by or through Trustee, may (but shall not
be obligated to) take any action (separately, concurrently, cumulatively, and at
any time and in any order) permitted under any Laws, without notice, demand,
presentment, or protest (all of which are hereby waived), to protect and enforce
Lender’s or Trustee’s rights under the Documents or Laws including the following
actions to the extent permitted under applicable Laws:

(a) accelerate and declare the entire unpaid Obligations immediately due and
payable, except for defaults under Section 6.01 (f), (g), or (h) which shall
automatically make the Obligations immediately due and payable;

(b) judicially or otherwise, (i) completely foreclose this Instrument or
(ii) partially foreclose this Instrument for any portion of the Obligations due
and the lien and security interest created by this Instrument shall continue
unimpaired and without loss of priority as to the remaining Obligations not yet
due;

(c) sell for cash or upon credit the Property and all right, title and interest
of Borrower therein and rights of redemption thereof, pursuant to power of sale;

(d) recover judgment on the Note either before, during or after any proceedings
for the enforcement of the Documents and without any requirement of any action
being taken to (i) realize on the Property or (ii) otherwise enforce the
Documents;

(e) seek specific performance of any provisions in the Documents;

(f) apply for the appointment of a receiver, custodian, trustee, liquidator, or
conservator of the Property without (i) notice to any person, (ii) regard for
(A) the adequacy of the security for the Obligations or (B) the solvency of
Borrower or any person liable for the payment of the Obligations; and



--------------------------------------------------------------------------------

Borrower and any person so liable waives or shall be deemed to have waived the
foregoing and any other objections to the fullest extent permitted by Laws and
consents or shall be deemed to have consented to such appointment;

(g) with or without entering upon the Property, (i) exclude Borrower and any
person from the Property without liability for trespass, damages, or otherwise;
(ii) take possession of, and Borrower shall surrender on demand, all books,
records, and accounts relating to the Property; (iii) give notice to Tenants or
any person, make demand for, collect, receive, sue for, and recover in its own
name all Rents and cash collateral derived from the Property; (iv) use, operate,
manage, preserve, control, and otherwise deal with every aspect of the Property
including (A) conducting its business, (B) insuring it, (C) making all repairs,
renewals, replacements, alterations, additions, and improvements to or on it,
(D) completing the construction of any Improvements in manner and form as Lender
deems advisable, and (E) executing, modifying, enforcing, and terminating new
and existing Leases on such terms as Lender deems advisable and evicting any
Tenants in default; (v) apply the receipts from the Property to payment of the
Obligations, in any order or priority determined by Lender, after first
deducting all Costs, expenses, and liabilities incurred by Lender or Trustee in
connection with the foregoing operations and all amounts needed to pay the
Impositions and other expenses of the Property, as well as just and reasonable
compensation for the services of Lender, Trustee, and their attorneys, agents,
and employees; and/or (vi) in every case in connection with the foregoing,
exercise all rights and powers of Borrower, or Lender or Trustee with respect to
the Property, either in Borrower’s name or otherwise;

(h) release any portion of the Property for such consideration, if any, as
Lender may require without, as to the remainder of the Property, impairing or
affecting the lien or priority of this Instrument or improving the position of
any subordinate lienholder with respect thereto, except to the extent that the
Obligations shall have been actually reduced, and Lender may accept by
assignment, pledge, or otherwise any other property in place thereof as Lender
may require without being accountable for so doing to any other lienholder;

(i) apply any Deposits to the following items in any order and in Lender’s sole
discretion: (A) the Obligations, (B) Costs, (C) advances made by Lender or
Trustee under the Documents, and/or (D) Impositions;

(j) take all actions permitted under the U.C.C. of the Property State including
(i) the right to take possession of all tangible and intangible personal
property now or hereafter included within the Property (“Personal Property”) and
take such actions as Lender or Trustee deems advisable for the care, protection
and preservation of the Personal Property and (ii) request Borrower at its
expense to assemble the Personal Property and make it available to Lender or
Trustee at a convenient place acceptable to Lender or Trustee. Any notice of
sale, disposition or other intended action by Lender or Trustee with respect to
the Personal Property sent to Borrower at least ten (10) days prior to such
action shall constitute commercially reasonable notice to Borrower; or

(k) take any other action permitted under any Laws.

If Lender or Trustee exercises any of its rights under Section 6.02(g), Lender
and Trustee shall not (a) be deemed to have entered upon or taken possession of
the Property except upon the exercise of its option to do so, evidenced by its
demand and overt act for such purpose; (b) be deemed a beneficiary or mortgagee
in possession by reason of such entry or taking possession; nor (c) be liable
(i) to account for any action taken pursuant to such exercise other than for
Rents actually received by Lender or Trustee, (ii) for any loss sustained by
Borrower resulting from any failure to lease the Property, or (iii) any other
act or omission of Lender or Trustee except for losses caused by Lender’s or
Trustee’s willful misconduct or gross negligence. Borrower hereby consents to,
ratifies, and confirms the exercise by Lender and Trustee of its or their rights
under this Instrument and appoints Lender and Trustee as its attorney-in-fact,
which appointment shall be deemed to be coupled with an interest and
irrevocable, for such purposes.



--------------------------------------------------------------------------------

Section 6.03 Expenses. All Costs, expenses, or other amounts paid or incurred by
Lender or Trustee in the exercise of its or their rights under the Documents,
together with interest thereon at the applicable interest rate specified in the
Note, which shall be the Default Rate unless prohibited by Laws, shall be
(a) part of the Obligations, (b) secured by this Instrument, and (c) allowed and
included as part of the Obligations in any foreclosure, decree for sale, power
of sale, or other judgment or decree enforcing Lender’s and/or Trustee’s rights
under the Documents.

Section 6.04 Rights Pertaining to Sales. To the extent permitted under (and in
accordance with) any Laws, the following provisions shall, as Lender or Trustee
may determine in its or their sole discretion, apply to any sales of the
Property under Article VI, whether by judicial proceeding, judgment, decree,
power of sale, foreclosure or otherwise: (a) Lender or Trustee may conduct a
single sale of the Property or multiple sales of any part of the Property in
separate tracts or in any other manner as Lender deems in its best interests and
Borrower waives any right to require otherwise; (b) if Lender elects more than
one sale of the Property, Lender may at its option cause the same to be
conducted simultaneously or successively, on the same day or on such different
days or times and in such order as Lender may deem to be in its best interests,
no such sale shall terminate or otherwise affect the lien of this Instrument on
any part of the Property not then sold, and Borrower shall pay the costs and
expenses of each such sale (c) any sale may be postponed or adjourned by public
announcement at the time and place appointed for such sale or for such postponed
or adjourned sale without further notice or such sale may occur, without further
notice, at the time fixed by the last postponement or a new notice of sale may
be given; and (d) Lender may acquire the Property and, in lieu of paying cash,
may pay by crediting against the Obligations the amount of its bid, after
deducting therefrom any sums which Lender or Trustee is authorized to deduct
under the provisions of the Documents. After any such sale, Trustee shall
deliver to the purchaser at such sale the Trustee’s deed conveying the property
so sold, but without any covenant or warranty, express or implied. The recitals
in any such deed of any matters or facts shall be conclusive proof of the
truthfulness thereof. Any Person, including Borrower, Trustee or Lender, may
purchase at such sale.

Section 6.05 Application of Proceeds. Any proceeds received from any sale or
disposition under Article VI or otherwise, together with any other sums held by
Lender or Trustee, shall, except as expressly provided to the contrary, be
applied in the order determined by Lender to: (a) payment of all Costs and
expenses of any enforcement action, or foreclosure sale, transfer of title by
power of sale (including the expenses of the Trustee), or otherwise, including
interest thereon at the applicable interest rate specified in the Note, which
shall be the Default Rate unless prohibited by Laws, (b) all taxes, Assessments,
and other charges unless the Property was sold subject to these items;
(c) payment of the Obligations in such order as Lender may elect; (d) payment of
any other sums secured or required to be paid by Borrower under the Documents;
and (e) payment of the surplus, if any, to any person lawfully entitled to
receive it. Borrower and Lender intend and agree that during any period of time
between any foreclosure judgment that may be obtained and the actual foreclosure
sale that the foreclosure judgment will not extinguish the Documents or any
rights contained therein including the obligation of Borrower to pay all Costs
and to pay interest at the applicable interest rate specified in the Note, which
shall be the Default Rate unless prohibited by Laws.

Section 6.06 Additional Provisions as to Remedies. No failure, refusal, waiver,
or delay by Lender or Trustee to exercise any rights under the Documents upon
any default or Event of Default shall impair Lender’s or Trustee’s rights or be
construed as a waiver of, or acquiescence to, such or any subsequent default or
Event of Default. No recovery of any judgment by Lender or Trustee and no levy
of an execution upon the Property or any other property of Borrower shall affect
the lien and security interest created by this Instrument and such liens,
rights, powers, and remedies shall continue unimpaired as



--------------------------------------------------------------------------------

before. Lender or Trustee may resort to any security given by this Instrument or
any other security now given or hereafter existing to secure the Obligations, in
whole or in part, in such portions and in such order as Lender or Trustee may
deem advisable, and no such action shall be construed as a waiver of any of the
liens, rights, or benefits granted hereunder. Acceptance of any payment after
any Event of Default shall not be deemed a waiver or a cure of such Event of
Default and such acceptance shall be deemed an acceptance on account only. If
Lender or Trustee has started enforcement of any right by foreclosure, sale,
entry, or otherwise and such proceeding shall be discontinued, abandoned, or
determined adversely for any reason, then Borrower, Lender and Trustee shall be
restored to their former positions and rights under the Documents with respect
to the Property, subject to the lien and security interest hereof.

Section 6.07 Waiver of Rights and Defenses. To the fullest extent Borrower may
do so under Laws, Borrower (a) will not at any time insist on, plead, claim, or
take the benefit of any statute or rule of law now or later enacted providing
for any appraisement, valuation, stay, extension, moratorium, redemption, or any
statute of limitations; (b) for itself, its successors and assigns, and for any
person ever claiming an interest in the Property (other than Lender), waives and
releases all rights of redemption, reinstatement, valuation, appraisement,
notice of intention to mature or declare due the whole of the Obligations, all
rights to a marshaling of the assets of Borrower, including the Property, or to
a sale in inverse order of alienation, in the event of foreclosure (or
extinguishment by transfer of title by power of sale) of the liens and security
interests created under the Documents; (c) shall not be relieved of its
obligation to pay the Obligations as required in the Documents nor shall the
lien or priority of the Documents be impaired by any agreement renewing,
extending, or modifying the time of payment or the provisions of the Documents
(including a modification of any interest rate), unless expressly released,
discharged, or modified by such agreement. Regardless of consideration and
without any notice to or consent by the holder of any subordinate lien, security
interest, encumbrance, right, title, or interest in or to the Property, Lender
may (a) release any person liable for payment of the Obligations or any portion
thereof or any part of the security held for the Obligations or (b) modify any
of the provisions of the Documents without impairing or affecting the Documents
or the lien, security interest, or the priority of the modified Documents as
security for the Obligations over any such subordinate lien, security interest,
encumbrance, right, title, or interest.

ARTICLE VII - SECURITY AGREEMENT

Section 7.01 Security Agreement. This Instrument constitutes both a real
property deed of trust and a “security agreement” within the meaning of the
U.C.C. The Property includes real and personal property and all tangible and
intangible rights and interest of Borrower in the Property. Borrower grants to
Lender and Trustee, as security for the Obligations, a security interest in the
Personal Property to the fullest extent that the same may be subject to the
U.C.C. Borrower authorizes Lender to file any financing or continuation
statements and amendments thereto relating to the Personal Property without the
signature of Borrower if permitted by Laws.

ARTICLE VIII - LIMITATION ON PERSONAL LIABILITY AND INDEMNITIES

Section 8.01 Limited Recourse Liability. The provisions of Paragraph 8 and
Paragraph 9 of the Note are incorporated into this Instrument as if such
provisions were set forth in their entirety in this Instrument.

Section 8.02 General Indemnity. Borrower agrees that while Lender has no
liability to any person in tort or otherwise as lender and that Lender is not an
owner or operator of the Property, Borrower shall, at its sole expense, protect,
defend, release, indemnify and hold harmless (“indemnify”) the Indemnified
Parties from any Losses (defined below) imposed on, incurred by, or asserted
against the Indemnified Parties, directly or indirectly, arising out of or in
connection with the Property, Loan, or Documents, including Losses; provided,
however, that the foregoing indemnities shall not apply to any Losses caused



--------------------------------------------------------------------------------

by the gross negligence or willful misconduct of the Indemnified Parties. The
term “Losses” shall mean any claims, suits, liabilities (including strict
liabilities), actions, proceedings, obligations, debts, damages, losses
(including, without limitation, unrealized loss of value of the Property),
Costs, expenses, fines, penalties, charges, fees, judgments, awards, and amounts
paid in settlement of whatever kind including attorneys’ fees (both in-house
staff and retained attorneys) and all other costs of defense. The term
“Indemnified Parties” shall mean (a) Lender, (b) any prior owner or holder of
the Note, (c) any existing or prior servicer of the Loan, (d) Trustee, (e) the
officers, directors, shareholders, partners, members, employees and trustees of
any of the foregoing, and (f) the heirs, legal representatives, successors and
assigns of each of the foregoing.

Section 8.03 Transaction Taxes Indemnity. Borrower shall, at its sole expense,
indemnify the Indemnified Parties from all Losses imposed upon, incurred by, or
asserted against the Indemnified Parties or the Documents relating to
Transaction Taxes.

Section 8.04 ERISA Indemnity. Borrower shall, at its sole expense, indemnify the
Indemnified Parties against all Losses imposed upon, incurred by, or asserted
against the Indemnified Parties (a) as a result of a Violation, (b) in the
investigation, defense, and settlement of a Violation, (c) as a result of a
breach of the representations in Section 3.11 or default thereunder, (d) in
correcting any prohibited transaction or the sale of a prohibited loan, and
(e) in obtaining any individual prohibited transaction exemption under ERISA
that may be required, in Lender’s sole discretion.

Section 8.05 Environmental Indemnity. Borrower and other persons, if any, have
executed and delivered the Environmental and ERISA Indemnity Agreement dated the
date hereof to Lender (“Environmental Indemnity”).

Section 8.06 Duty to Defend, Costs and Expenses. Upon request, whether
Borrower’s obligation to indemnify Lender arises under Article VIII or in the
Documents, Borrower shall defend the Indemnified Parties (in Borrower’s or the
Indemnified Parties’ names) by attorneys and other professionals approved by the
Indemnified Parties. Notwithstanding the foregoing, the Indemnified Parties may,
in their sole discretion, engage their own attorneys and professionals to defend
or assist them and, at their option, their attorneys shall control the
resolution of any claims or proceedings. Upon demand, Borrower shall pay or, in
the sole discretion of the Indemnified Parties, reimburse and/or indemnify the
Indemnified Parties for all Costs imposed on, incurred by, or asserted against
the Indemnified Parties by reason of any items set forth in this Article VIII
and/or the enforcement or preservation of the Indemnified Parties’ rights under
the Documents. Any amount payable to the Indemnified Parties under this Section
shall (a) be deemed a demand obligation, (b) be part of the Obligations,
(c) bear interest from the date of demand at the Default Rate until paid if not
paid on demand, and (d) be secured by this Instrument.

Section 8.07 Recourse Obligation and Survival. Notwithstanding anything to the
contrary in the Documents and in addition to the recourse obligations in the
Note, the obligations of Borrower under Sections 8.03, 8.04, 8.05, and 8.06
shall be a full recourse obligation of Borrower, shall not be subject to any
limitation on personal liability in the Documents, and shall survive
(a) repayment of the Obligations, (b) any termination, satisfaction, transfer of
title by power of sale, assignment or foreclosure of this Instrument, (c) the
acceptance by Lender (or any nominee) of a deed in lieu of foreclosure, (d) a
plan of reorganization filed under the Bankruptcy Code, or (e) the exercise by
Lender of any rights in the Documents. Borrower’s obligations under Article VIII
shall not be affected by the absence or unavailability of insurance covering the
same or by the failure or refusal by any insurance carrier to perform any
obligation under any applicable insurance policy. Neither Borrower nor any of
the Exculpated Parties (as defined in the Note) shall have personal liability
for the obligations of Borrower under Section 8.02 above.



--------------------------------------------------------------------------------

ARTICLE IX - ADDITIONAL PROVISIONS

Section 9.01 Usury Savings Clause. All agreements in the Documents are expressly
limited so that in no event whatsoever shall the amount paid or agreed to be
paid under the Documents for the use, forbearance, or detention of money exceed
the highest lawful rate permitted by Laws. If, at the time of performance,
fulfillment of any provision of the Documents shall involve transcending the
limit of validity prescribed by Laws, then, ipso facto, the obligation to be
fulfilled shall be reduced to the limit of such validity. If Lender shall ever
receive as interest an amount which would exceed the highest lawful rate, the
receipt of such excess shall be deemed a mistake and (a) shall be canceled
automatically or (b) if paid, such excess shall be (i) credited against the
principal amount of the Obligations to the extent permitted by Laws or
(ii) rebated to Borrower if it cannot be so credited under Laws. Furthermore,
all sums paid or agreed to be paid under the Documents for the use, forbearance,
or detention of money shall to the extent permitted by Laws be amortized,
prorated, allocated, and spread throughout the full stated term of the Note
until payment in full so that the rate or amount of interest on account of the
Obligations does not exceed the maximum lawful rate of interest from time to
time in effect and applicable to the Obligations for so long as the Obligations
are outstanding.

Section 9.02 Notices. Any notice, request, demand, consent, approval, direction,
agreement, or other communication (any “notice”) required or permitted under the
Documents shall be in writing and shall be validly given if sent by a
nationally-recognized courier that obtains receipts, delivered personally by a
courier that obtains receipts, or mailed by United States certified mail (with
return receipt requested and postage prepaid) addressed to the applicable person
as follows:

 

If to Borrower:    With a copy of notices sent to Borrower to:

CNL INCOME EAGL SOUTHWEST GOLF, LLC

c/o CNL Income Company, LLC

450 South Orange Avenue

Orlando, Florida 32801

Attention: Tammie A. Quinlan, Executive Vice

President and Chief Financial Officer and Amy E.

Sinelli, Senior Vice President and Corporate Counsel

  

LOWNDES, DROSDICK, DOSTER, KANTOR & REED, P.A.

215 North Eola Drive

Orlando, Florida 32801

Attention: Michael Ryan, Esq. and William T. Dymond, Esq.

If to Lender:    With a copy of notices sent to Lender to:

THE PRUDENTIAL INSURANCE COMPANY

OF AMERICA

Prudential Asset Resources

2200 Ross Avenue, Suite 4900-E

(after 2/15/08; 2100 Ross Avenue, Suite 2500)

Dallas, Texas 75201

Attention: Asset Management Department

Reference Loan No. 706107705

  

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

Prudential Asset Resources

2200 Ross Avenue, Suite 4900-E

(after 2/15/08; 2100 Ross Avenue, Suite 2500)

Dallas, Texas 75201

Attention: Legal Department

Reference Loan No. 706107705

If to Trustee:   

FIRST AMERICAN TITLE INSURANCE COMPANY

1 First American Way

Santa Ana, California 92707

  



--------------------------------------------------------------------------------

Each notice shall be effective upon being so sent, delivered, or mailed, but the
time period for response or action shall run from the date of receipt as shown
on the delivery receipt. Refusal to accept delivery or the inability to deliver
because of a changed address for which no notice was given shall be deemed
receipt. Any party may periodically change its address for notice and specify up
to two (2) additional addresses for copies by giving the other party at least
ten (10) days’ prior notice.

Section 9.03 Sole Discretion of Lender. Except as otherwise expressly stated,
whenever Lender’s judgment, consent, or approval is required or Lender shall
have an option or election under the Documents, such judgment, the decision as
to whether or not to consent to or approve the same, or the exercise of such
option or election shall be in the sole and absolute discretion of Lender.

Section 9.04 Applicable Law and Submission to Jurisdiction. The Documents shall
be governed by and construed in accordance with the laws of the Property State
and the applicable laws of the United States of America. Without limiting
Lender’s or Trustee’s right to bring any action or proceeding against Borrower
or the Property relating to the Obligations (an “Action”) in the courts of other
jurisdictions, Borrower irrevocably (a) submits to the jurisdiction of any state
or federal court in the Property State, (b) agrees that any Action may be heard
and determined in such court, and (c) waives, to the fullest extent permitted by
Laws, the defense of an inconvenient forum to the maintenance of any Action in
such jurisdiction.

Section 9.05 Construction of Provisions. The following rules of construction
shall apply for all purposes of this Instrument unless the context otherwise
requires: (a) all references to numbered Articles or Sections or to lettered
Exhibits are references to the Articles and Sections hereof and the Exhibits
annexed to this Instrument and such Exhibits are incorporated into this
Instrument as if fully set forth in the body of this Instrument; (b) all
Article, Section, and Exhibit captions are used for convenience and reference
only and in no way define, limit, or in any way affect this Instrument;
(c) words of masculine, feminine, or neuter gender shall mean and include the
correlative words of the other genders, and words importing the singular number
shall mean and include the plural number, and vice versa; (d) no inference in
favor of or against any party shall be drawn from the fact that such party has
drafted any portion of. this Instrument; (e) all obligations of Borrower
hereunder shall be performed and satisfied by or on behalf of Borrower at
Borrower’s sole expense; (f) the terms “include,” “including,” and similar terms
shall be construed as if followed by the phrase “without being limited to”;
(g) the terms “Property,” “Land,” “Improvements,” and “Personal Property” shall
be construed as if followed by the phrase “or any part thereof”; (h) the term
“Obligations” shall be construed as if followed by the phrase “or any other sums
secured hereby, or any part thereof”; (i) the term “person” shall include
natural persons, firms, partnerships, corporations, governmental authorities or
agencies, and any other public or private legal entities; (j) the term
“provisions,” when used with respect hereto or to any other document or
instrument, shall be construed as if preceded by the phrase “terms, covenants,
agreements, requirements, and/or conditions”; (k) the term “lease” shall mean
“tenancy, subtenancy, lease, sublease, or rental agreement,” the term “lessor”
shall mean “landlord, sublandlord, lessor, and sublessor,” and the term
“Tenants” or “lessee” shall mean “tenant, subtenant, lessee, and sublessee”;
(l) the term “owned” shall mean “now owned or later acquired”; (m) the terms
“any” and “all” shall mean “any or all”; (n) the term “on demand” or “upon
demand” shall mean “within five (5) business days after written notice”; and
(o) the term “Trustee” shall mean “Trustee, its successors and assigns, and any
substitute or successor Trustee of the estates, properties, powers, trusts and
rights conferred upon Trustee pursuant to the Documents.”



--------------------------------------------------------------------------------

Section 9.06 Transfer of Loan.

(a) Lender may, at any time, (i) sell, transfer or assign the Documents and any
servicing rights with respect thereto or (ii) grant participations therein or
issue mortgage or deed of trust pass-through certificates or other securities
evidencing a beneficial interest in a rated or unrated public offering or
private placement (collectively, the “Securities”). Lender may forward to any
purchaser, transferee, assignee, servicer, participant, or investor in such
Securities (collectively, “Investors”), to any Rating Agency (defined below)
rating such Securities and to any prospective Investor, all documents and
information which Lender now has or may later acquire relating to the
Obligations, Borrower, any guarantor, any indemnitor(s), the Leases, and the
Property, whether furnished by Borrower, any guarantor, any indemnitor(s) or
otherwise, as Lender determines advisable. Borrower, any guarantor and any
indemnitor agree to cooperate with Lender, at no material expense to Borrower,
in connection with any transfer made or any Securities created pursuant to this
Section including the delivery of an estoppel certificate in accordance with
Section 3.16 and such other documents as may be reasonably requested by Lender.
Borrower shall also furnish consent of any borrower, any guarantor and any
indemnitor in order to permit Lender to furnish such Investors or such
prospective Investors or such Rating Agency with any and all information
concerning the Property, the Leases, the financial condition of Borrower, any
guarantor and any indemnitor, as may be reasonably requested by Lender, any
Investor, any prospective Investor or any Rating Agency and which may be
complied with without undue expense. “Rating Agency” shall mean any one or more
credit rating agencies approved by Lender.

(b) Borrower agrees that upon any assignment or transfer of the Documents by
Lender to any third party, Lender shall have no obligations or liabilities under
the Documents, such third party shall be substituted as the lender under the
Documents for all purposes and Borrower shall look solely to such third party
for the performance of any obligations under the Documents or with respect to
the Loan.

Section 9.07 Miscellaneous. If any provision of the Documents shall be held to
be invalid, illegal, or unenforceable in any respect, this shall not affect any
other provisions of the Documents and such provision shall be limited and
construed as if it were not in the Documents. If title to the Property becomes
vested in any person other than Borrower, Lender and Trustee may, without notice
to Borrower, deal with such person regarding the Documents or the Obligations in
the same manner as with Borrower without in any way vitiating or discharging
Borrower’s liability under the Documents or being deemed to have consented to
the vesting. If both the lessor’s and lessee’s interest under any Lease ever
becomes vested in any one person, this Instrument and the lien and security
interest created hereby shall not be destroyed or terminated by the application
of the doctrine of merger and Lender and Trustee shall continue to have and
enjoy all its rights and privileges as to each separate estate. Upon foreclosure
(or transfer of title by power of sale) of this Instrument, none of the Leases
shall be destroyed or terminated as a result of such foreclosure (or sale), by
application of the doctrine of merger or as a matter of law, unless Lender or
Trustee takes all actions required by law to terminate the Leases as a result of
foreclosure or sale. All of Borrower’s covenants and agreements under the
Documents shall run with the land and time is of the essence. Borrower appoints
Lender as its attorney-in-fact, which appointment is irrevocable and shall be
deemed to be coupled with an interest, with respect to the execution,
acknowledgment, delivery, filing or recording for and in the name of Borrower of
any of the documents listed in Sections 3.04, 3.19, 4.01 and 6.02. The Documents
cannot be amended, terminated, or discharged except in a writing signed by the
party against whom enforcement is sought. No waiver, release, or other
forbearance by Lender will be effective unless it is in a writing signed by
Lender and then only to the extent expressly stated. The provisions of the
Documents shall be binding upon Borrower and its heirs, devisees,
representatives, successors, and assigns including successors in interest to the
Property and inure to the benefit of Lender and Trustee and its or their heirs,
successors, substitutes, and assigns. Where two or more persons have executed
the Documents, the obligations of such persons shall be joint and several,
except to the extent the context clearly indicates otherwise. The Documents may
be executed in any number of counterparts with the same effect as if all parties
had executed the same document. All such counterparts shall be construed
together and shall constitute one instrument, but



--------------------------------------------------------------------------------

in making proof hereof it shall only be necessary to produce one such
counterpart. Upon receipt of an affidavit of an officer of Lender as to the
loss, theft, destruction or mutilation of any Document which is not of public
record, and, in the case of any mutilation, upon surrender and cancellation of
the Document, Borrower will issue, in lieu thereof, a replacement Document,
dated the date of the lost, stolen, destroyed or mutilated Document containing
the same provisions. Any reviews, inspections, reports, approvals or similar
items conducted, made or produced by or on behalf of Lender with respect to
Borrower, the Property or the Loan are for loan underwriting and servicing
purposes only, and shall not constitute an acknowledgment, representation or
warranty of the accuracy thereof, or an assumption of liability with respect to
Borrower, Borrower’s contractors, architects, engineers, employees, agents or
invitees, present or future tenants, occupants or owners of the Property, or any
other party.

Section 9.08 Entire Agreement. Except as provided in Section 3.17, (a) the
Documents constitute the entire understanding and agreement between Borrower,
Lender and Trustee with respect to the Loan and supersede all prior written or
oral understandings and agreements with respect to the Loan including the Loan
application and Loan commitment and (b) Borrower is not relying on any
representations or warranties of Lender except as expressly set forth in the
Documents.

Section 9.09 Concerning the Trustee. By recording a written substitution in the
county where the Property is located or by any other means permitted by Laws,
Lender may (a) remove Trustee or any successor Trustee at any time (or times)
without notice or cause and (b) replace any Trustee who dies or resigns. To the
extent permitted by Laws, Trustee waives any statutory fee for its services and
agrees to accept reasonable compensation in lieu thereof. Trustee may resign
upon thirty (30) days notice to Lender and Borrower. If more than one person is
appointed Trustee, all rights granted to Trustee under this Instrument may be
exercised by any of them, without the others, with the same effect as if
exercised by all of them jointly. In addition to exercising all rights set forth
in this Instrument, Trustee may exercise all rights under Laws.

Section 9.10 WAIVER OF TRIAL BY JURY. EACH OF BORROWER AND LENDER HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY LAW, THE RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM FILED BY EITHER PARTY, WHETHER IN CONTRACT,
TORT OR OTHERWISE, RELATING DIRECTLY OR INDIRECTLY TO THE LOAN, THE DOCUMENTS,
OR ANY ALLEGED ACTS OR OMISSIONS OF LENDER OR BORROWER IN CONNECTION THEREWITH.

ARTICLE X - LOCAL LAW PROVISIONS

Section 10.01 Reconveyance by Lender. If all of the Obligations be paid, then in
that event only, Lender shall reconvey, without warranty, the Property then held
hereunder, at which time all rights under this Instrument, except for those
provisions hereof which by their terms are to survive, shall terminate and the
Property shall become wholly clear of the liens, security interests, conveyances
and assignments evidenced hereby. The grantee in such reconveyance may be
described as “the person or persons legally entitled thereto.” All costs and
expenses associated with the release and reconveyance of this Instrument shall
be borne by Borrower. No release of this Instrument or the lien hereof shall be
valid unless executed by Lender.

Section 10.02 Waiver by Borrower. Borrower waives any rights or defenses under
Arizona Revised Statutes Sections 12-1641 through 12-1646, inclusive, and
Section 33-814, and under Rule 17(f) of the Arizona Rules of Civil Procedure.

(a) Section 1.01 is hereby amended to add the following sentence at the end of
such section:

“The total amount of the indebtedness, including future advances, secured hereby
may increase or decrease from time to time.”



--------------------------------------------------------------------------------

(b) Section 3.12(a) is hereby amended to include the following within the
defined terms “Environmental Law” and “Environmental Laws”: the Arizona
Environmental Quality Act (Title 49, Arizona Revised Statutes) and all
corresponding state laws and ordinances, the applicable provisions of the
Arizona Administrative Code, and the regulations and guidelines promulgated
under the foregoing.

(c) Section 3.12(a) is hereby amended to include the following within the
meaning of the defined term “Hazardous Materials”: any substance included within
the definition of “waste” pursuant to the Arizona Environmental Quality Act or
any other Environmental Law promulgated in the State of Arizona.

(d) The following is hereby inserted in substitution for the existing
Section 6.04:

“Section 6.04 Rights Pertaining to Sales.

(a) Should Lender have elected to accelerate the indebtedness secured hereby,
Lender may initiate foreclosure of the Property by requesting the Trustee to
effectuate a non-judicial foreclosure sale. The Trustee of this Instrument shall
then sell, or offer for sale, the Property at public sale to the highest bidder
in accordance with the laws of the State of Arizona then in force and governing
said sales of real property and improvements under powers conferred by deeds of
trust. Lender shall have the right to become the purchaser at any sale held by
any Trustee or substitute or successor Trustee. Any Lender purchasing at any
such sale shall have the right to credit the secured indebtedness owing to such
Lender upon the amount of its bid entered at such sale to the extent necessary
to satisfy such bid. Said Trustee may appoint an agent or attorney instead as
Trustee to conduct such sale as hereinbefore provided. Borrower authorizes and
empowers the Trustee to sell the Property, in lots or parcels or as a whole, and
to execute and deliver to the purchaser or purchasers thereof good and
sufficient deeds of conveyance thereto of the estate of title then existing on
the Property. Borrower binds himself/itself to warrant and forever defend the
title of such purchaser or purchasers when so made by the Trustee, and agrees to
accept proceeds of said sale, if any, which are payable to Borrower.

(b) In the event of a judicial sale pursuant to a foreclosure decree, it is
understood and agreed that Lender or its assigns may become the purchaser of the
Property or any part thereof.

(c) Lender may, by following the procedures and satisfying the requirements
prescribed by applicable law, foreclose on only a portion of the Property and,
in such event, said foreclosure shall not affect the lien of this Instrument on
the remaining portion of the Property subject to such lien.”

(e) Section 6.06 is hereby amended to add the following sentence at the end of
such section:

“Lender’s taking action to protect or preserve the Property or the lien or
security interest created hereby on the Property, or receiving insurance
proceeds, condemnation awards or damages, or rents, profits or other income from
the Property, shall not waive or cure any default or impair any right or remedy
available to Lender.”



--------------------------------------------------------------------------------

(f) Section 8.02 is hereby amended to provide that Borrower’s indemnification
obligations shall include any and all liabilities, obligations, losses, damages,
penalties, claims, actions, suits, costs and expenses incurred as a result of
Lender’s ordinary (but not gross) negligence.

(g) The following is hereby inserted in substitution for the existing
Section 9.09:

“Section 9.09 Successor Trustees. Trustee may resign by the giving of notice in
writing to Beneficiary of such resignation, in accordance with the laws of the
State of Arizona then in effect governing the resignation of a person appointed
a trustee under a deed of trust. If Trustee shall die, resign, or become
disqualified from acting in the execution of this trust, or if, for any reason,
Lender shall prefer to appoint a substitute trustee or multiple substitute
trustees, or successive substitute trustees or successive multiple substitute
trustees, to act instead of the aforenamed Trustee, Lender shall have full power
to appoint a substitute trustee (or, if preferred, multiple substitute trustees)
in succession who shall succeed (and if multiple substitute trustees are
appointed, each of such multiple substitute trustees shall succeed) to all the
estates, rights, powers, and duties of the aforenamed Trustee. Such appointment
may be executed by any agent of Lender as authorized in writing, and if such
Lender be a corporation and such appointment be executed in its behalf by any
officer of such corporation, such appointment shall be conclusively presumed to
be executed with authority and shall be valid and sufficient without proof of
any action by the board of directors or any superior officer of the corporation.
Such appointment shall be effected by an instrument duly executed, acknowledged
and recorded among the land records in the jurisdictions where this Instrument
is recorded, subject to the laws of the applicable jurisdiction. Thereupon, such
successor trustee or trustees, without further act, deed or conveyance, shall
become vested with all estates, property, title, rights, powers, privileges,
discretions, trusts, duties and obligations of his or their predecessors in the
trust hereunder, with like effect as if originally named as Trustee or Trustees
hereunder. Exercise of the power to substitute Trustees, no matter how often,
shall not be an exhaustion thereof.”

ARTICLE XI - SPECIAL PROVISIONS

Section 11.01 Other Definitions. As used in this Instrument, the following terms
shall have the following meanings:

(a) Other Documents: The Other Notes, the Loan Agreement (as it relates to the
Other Indebtedness), the Subordinate Mortgage, the Other Subordinate Mortgages,
the Subordinate Assignment, the Other Subordinate Assignments, the Additional
Borrower Documents and all other documents evidencing, securing or relating to
the payment of the Other Indebtedness or performance of the Other Obligations.

(b) Other Indebtedness: The loans from Lender to Borrowers evidenced by the
Other Notes.

(c) Other Mortgages: Those certain other deeds of trust, mortgages and deeds to
secure debt of even date with this Instrument, executed by one or more of
Borrowers, for the benefit of Lender, securing the Other Obligations and
encumbering the Other Properties.

(d) Other Notes: Collectively, all of the promissory notes defined and
identified from time to time in the Loan Agreement as the “Notes,” with the
exception of that certain promissory note defined herein as the “Note,” as the
same are amended, renewed, extended, supplemented, restated or otherwise
modified from time to time in accordance with the provisions of the Loan
Agreement or such promissory note.



--------------------------------------------------------------------------------

(e) Other Obligations: Any and all covenants, promises, and other obligations
(including payment of the Other Indebtedness) made or owing by Borrowers to or
due to Lender under and/or as set forth in the Other Documents, and all of the
material covenants, promises, and other material obligations made or owing by
Borrowers to each and every other Person relating to the Property, exclusive of
the Obligations.

(f) Other Properties: As defined in Recitals, Section 2.

(g) Other Subordinate Assignments: Those certain other second priority
assignments of leases and rents of even date with this Instrument executed by
one or more of Borrowers, for the benefit of Lender, securing the Other
Obligations.

(h) Other Subordinate Mortgages: Those certain other second priority deeds of
trust, mortgages and deeds to secure debt of even date with this Instrument,
executed by one or more of Borrowers, for the benefit of Lender, securing the
Other Obligations.

(i) Subordinate Assignment: The Assignment of Leases and Rents (Ancala – Second)
of even date with this Instrument, executed by Borrower, for the benefit of
Lender securing the Other Obligations.

(j) Subordinate Mortgage: The Deed of Trust and Security Agreement (Ancala –
Second) of even date with this Instrument, executed by Borrower, for the benefit
of Lender, securing the Other Obligations.

(k) Additional Borrower Documents: The Additional Borrower Subordinate
Mortgages, the Additional Borrower Subordinate Assignments, and all other
documents executed by Borrower evidencing, securing or relating to the payment
of the Other Indebtedness or performance of the Other Obligations.

(l) Additional Borrower Subordinate Mortgages: Those certain second-priority
deeds of trust, mortgages, deeds to secure debt, and indemnity deeds of trust of
even date with this Instrument encumbering the Additional Borrower Properties,
executed by Borrower, for the benefit of Lender, securing the Other Obligations.

(m) Additional Borrower Subordinate Assignments: Those certain second-priority
assignments of leases and rents of even date with this Instrument encumbering
the Additional Borrower Properties, executed by Borrower, for the benefit of
Lender, securing the Other Obligations.

Section 11.02 Cross Default and Notice Provisions. Any Event of Default under
any of the Other Documents shall constitute, at Lender’s option, an Event of
Default under the Documents. Any Event of Default under any of the Documents
shall constitute, at Lender’s option, an Event of Default under the Other
Documents. In the event of a default under any of the Documents or any of the
Other Documents, Borrower hereby acknowledges and agrees that: (A) Lender shall
only be obligated to send one (1) notice of default to any one of Borrowers; and
(B) said notice shall be deemed notice to all Borrowers under all of the
Documents and all of the Other Documents.

Section 11.03 Application of Funds. At any time that Lender has the right or
option hereunder to apply any funds in its possession (to the extent permitted
by applicable Laws) to the Obligations following the



--------------------------------------------------------------------------------

occurrence of an Event of Default under any of the Documents or under the Other
Documents, Lender shall be entitled to apply such amounts (to the extent
permitted by applicable law) to the Note or any of the Other Notes, regardless
of whether under the term of such note(s) such amounts are then due and payable.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

[SIGNATURES ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Instrument as of the day
first set forth above.

 

BORROWER:

CNL INCOME EAGL SOUTHWEST GOLF,

LLC, a Delaware limited liability company

By:   /s/ Amy Sinelli                                           [SEAL] Name:  
Amy Sinelli Title:   Senior Vice President

 

STATE OF GEORGIA      )                COUNTY OF FULTON      )               

The foregoing instrument was acknowledged before me this 23rd of January, 2008
by Amy Sinelli, the Senior Vice President of CNL INCOME EAGL SOUTHWEST GOLF,
LLC, a Delaware limited liability company, on behalf of said limited liability
company.

 

[Notary Seal]    

/s/ Darlene S. Nutter

    Signature of Notary Public    

/s/ Darlene S. Nutter

    Printed Name of Notary Public

    My commission expires:  

[SEAL]



--------------------------------------------------------------------------------

Exhibit A

LEGAL DESCRIPTION OF LAND



--------------------------------------------------------------------------------

Exhibit B

DESCRIPTION OF PERSONAL PROPERTY SECURITY

All of Borrower’s right, title and interest in, to and under the following:

1. All machinery, apparatus, goods, equipment, materials, fittings, fixtures,
chattels, and tangible personal property, and all appurtenances and additions
thereto and betterments, renewals, substitutions, and replacements thereof,
owned by Borrower, wherever situate, and now or hereafter located on, attached
to, contained in, or used or usable in connection with the real property
described in Exhibit A attached hereto and incorporated herein (the “Land”), and
all improvements located thereon (the “Improvements”) or placed on any part
thereof, though not attached thereto, including all screens, awnings, shades,
blinds, curtains, draperies, carpets, rugs, furniture and furnishings, heating,
electrical, lighting, plumbing, ventilating, air-conditioning, refrigerating,
incinerating and/or compacting plants, systems, fixtures and equipment,
elevators, hoists, stoves, ranges, vacuum and other cleaning systems, call
systems, sprinkler systems and other fire prevention and extinguishing apparatus
and materials, motors, machinery, pipes, ducts, conduits, dynamos, engines,
compressors, generators, boilers, stokers, furnaces, pumps, tanks, appliances,
equipment, fittings, and fixtures.

2. All funds, accounts, deposits, instruments, documents, contract rights,
general intangibles, notes, and chattel paper arising from or by virtue of any
transaction related to the Land, the Improvements, or any of the personal
property described in this Exhibit B.

3. All permits, licenses, franchises, certificates, and other rights and
privileges now held or hereafter acquired by Borrower in connection with the
Land, the Improvements, or any of the personal property described in this
Exhibit B.

4. All right, title, and interest of Borrower in and to the name and style by
which the Land and/or the Improvements is known, including trademarks and trade
names relating thereto.

5. All right, title, and interest of Borrower in, to, and under all plans,
specifications, maps, surveys, reports, permits, licenses, architectural,
engineering and construction contracts, books of account, insurance policies,
and other documents of whatever kind or character, relating to the use,
construction upon, occupancy, leasing, sale, or operation of the Land and/or the
Improvements.

6. All interests, estates, or other claims or demands, in law and in equity,
which Borrower now has or may hereafter acquire in the Land, the Improvements,
or the personal property described in this Exhibit B.

7. All right, title, and interest owned by Borrower in and to all options to
purchase or lease the Land, the Improvements, or any other personal property
described in this Exhibit B, or any portion thereof or interest therein, and in
and to any greater estate in the Land, the Improvements, or any of the personal
property described in this Exhibit B.

8. All of the estate, interest, right, title, other claim or demand, both in law
and in equity, including claims or demands with respect to the proceeds of
insurance relating thereto, which Borrower now has or may hereafter acquire in
the Land, the Improvements, or any of the personal property described in this
Exhibit B, or any portion thereof or interest therein, and any and all awards
made for the taking by eminent domain, or by any proceeding or purchase in lieu
thereof, of the whole or any part of such property, including without
limitation, any award resulting from a change of any streets (whether as to
grade, access, or otherwise) and any award for severance damages.



--------------------------------------------------------------------------------

9. All right, title, and interest of Borrower in and to all contracts, permits,
certificates, licenses, approvals, utility deposits, utility capacity, and
utility rights issued, granted, agreed upon, or otherwise provided by any
governmental or private authority, person or entity relating to the ownership,
development, construction, operation, maintenance, marketing, sale, or use of
the Land and/or the Improvements, including all of Borrower’s rights and
privileges hereto or hereafter otherwise arising in connection with or
pertaining to the Land and/or the Improvements, including, without limiting the
generality of the foregoing, all water and/or sewer capacity, all water, sewer
and/or other utility deposits or prepaid fees, and/or all water and/or sewer
and/or other utility tap rights or other utility rights, any right or privilege
of Borrower under any loan commitment, lease, contract, declaration of
covenants, restrictions and easements or like instrument, developer’s agreement,
or other agreement with any third party pertaining to the ownership,
development, construction, operation, maintenance, marketing, sale, or use of
the Land and/or the Improvements.

AND ALL PROCEEDS AND PRODUCTS OF THE FOREGOING PERSONAL PROPERTY DESCRIBED IN
THIS EXHIBIT B.

A PORTION OF THE ABOVE DESCRIBED GOODS ARE OR ARE TO BE AFFIXED TO THE REAL
PROPERTY DESCRIBED IN EXHIBIT A.

BORROWER IS THE RECORD TITLE HOLDER AND OWNER OF THE REAL PROPERTY DESCRIBED IN
EXHIBIT A.

ALL TERMS USED IN THIS EXHIBIT B (AND NOT OTHERWISE DEFINED IN THIS EXHIBIT B)
SHALL HAVE THE MEANING, IF ANY, ASCRIBED TO SUCH TERM UNDER THE UNIFORM
COMMERCIAL CODE AS ADOPTED AND IN FORCE IN THE JURISDICTION IN WHICH THIS
FINANCING STATEMENT HAS BEEN FILED/RECORDED (THE “U.C.C.”).

WITH RESPECT TO ANY FINANCING STATEMENT TO WHICH THIS EXHIBIT B IS ATTACHED, THE
TERM “BORROWER” SHALL MEAN “DEBTOR” AS SUCH TERM IS DEFINED IN THE CODE.



--------------------------------------------------------------------------------

Exhibit C

PERMITTED ENCUMBRANCES



--------------------------------------------------------------------------------

Exhibit D

LIST OF MASTER TENANTS

The following Tenants, their successors, assigns and replacements:

Evergreen Alliance Golf Limited, L.P.